Exhibit 10.1
EXECUTION COPY
 
 
(J.P.MORGAN) [c64181c6418100.gif]
CREDIT AGREEMENT
dated as of
April 15, 2011
among
AMERICAN MEDICAL SYSTEMS, INC.
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
PNC BANK, NATIONAL ASSOCIATION
as Syndication Agent
and
U.S. BANK NATIONAL ASSOCIATION
as Documentation Agent
 
J.P. MORGAN SECURITIES LLC and PNC CAPITAL MARKETS LLC
as Joint Bookrunners and Joint Lead Arrangers
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE I Definitions
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    20  
SECTION 1.03. Terms Generally
    20  
SECTION 1.04. Accounting Terms; GAAP
    21  
SECTION 1.05. Status of Obligations
    21  
 
       
ARTICLE II The Credits
    21  
 
       
SECTION 2.01. Commitments
    21  
SECTION 2.02. Loans and Borrowings
    22  
SECTION 2.03. Requests for Revolving Borrowings
    22  
SECTION 2.04. Intentionally Omitted
    23  
SECTION 2.05. Swingline Loans
    23  
SECTION 2.06. Letters of Credit
    24  
SECTION 2.07. Funding of Borrowings
    27  
SECTION 2.08. Interest Elections
    28  
SECTION 2.09. Termination and Reduction of Commitments
    29  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    29  
SECTION 2.11. Prepayment of Loans
    30  
SECTION 2.12. Fees
    30  
SECTION 2.13. Interest
    31  
SECTION 2.14. Alternate Rate of Interest
    32  
SECTION 2.15. Increased Costs
    32  
SECTION 2.16. Break Funding Payments
    33  
SECTION 2.17. Taxes
    34  
SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs
    36  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    38  
SECTION 2.20. Expansion Option
    39  
SECTION 2.21. Defaulting Lenders
    40  
 
       
ARTICLE III Representations and Warranties
    42  
 
       
SECTION 3.01. Organization; Powers; Subsidiaries
    42  
SECTION 3.02. Authorization; Enforceability
    42  
SECTION 3.03. Governmental Approvals; No Conflicts
    42  
SECTION 3.04. Financial Condition; No Material Adverse Change
    42  
SECTION 3.05. Properties
    43  
SECTION 3.06. Litigation, Environmental and Labor Matters
    43  
SECTION 3.07. Compliance with Laws and Agreements
    43  
SECTION 3.08. Investment Company Status
    43  
SECTION 3.09. Taxes
    44  
SECTION 3.10. ERISA
    44  
SECTION 3.11. Disclosure
    44  
SECTION 3.12. Federal Reserve Regulations
    44  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
SECTION 3.13. Liens
    44  
SECTION 3.14. No Default
    44  
SECTION 3.15. Solvency
    44  
SECTION 3.16. Insurance
    45  
SECTION 3.17. Security Interest in Collateral
    45  
 
       
ARTICLE IV Conditions
    45  
 
       
SECTION 4.01. Effective Date
    45  
SECTION 4.02. Each Credit Event
    46  
 
       
ARTICLE V Affirmative Covenants
    47  
 
       
SECTION 5.01. Financial Statements and Other Information
    47  
SECTION 5.02. Notices of Material Events
    48  
SECTION 5.03. Existence; Conduct of Business
    48  
SECTION 5.04. Payment of Obligations
    49  
SECTION 5.05. Maintenance of Properties; Insurance
    49  
SECTION 5.06. Books and Records; Inspection Rights
    49  
SECTION 5.07. Compliance with Laws and Material Contractual Obligations
    49  
SECTION 5.08. Use of Proceeds
    50  
SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances
    50  
 
       
ARTICLE VI Negative Covenants
    51  
 
       
SECTION 6.01. Indebtedness
    51  
SECTION 6.02. Liens
    52  
SECTION 6.03. Fundamental Changes and Asset Sales
    53  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    54  
SECTION 6.05. Swap Agreements
    54  
SECTION 6.06. Transactions with Affiliates
    54  
SECTION 6.07. Restricted Payments
    55  
SECTION 6.08. Restrictive Agreements
    55  
SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents
    55  
SECTION 6.10. Financial Covenants
    56  
 
       
ARTICLE VII Events of Default
    56  
 
       
ARTICLE VIII The Administrative Agent
    58  
 
       
ARTICLE IX Miscellaneous
    62  
 
       
SECTION 9.01. Notices
    62  
SECTION 9.02. Waivers; Amendments
    63  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    65  
SECTION 9.04. Successors and Assigns
    66  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
SECTION 9.05. Survival
    69  
SECTION 9.06. Counterparts; Integration; Effectiveness
    69  
SECTION 9.07. Severability
    69  
SECTION 9.08. Right of Setoff
    69  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    70  
SECTION 9.10. WAIVER OF JURY TRIAL
    70  
SECTION 9.11. Headings
    71  
SECTION 9.12. Confidentiality
    71  
SECTION 9.13. USA PATRIOT Act
    71  
SECTION 9.14. Appointment for Perfection
    71  
SECTION 9.15. Releases of Subsidiary Guarantors
    71  
 
       
ARTICLE X Loan Guaranty
    72  
 
       
SECTION 10.01. Guaranty
    72  
SECTION 10.02. Guaranty of Payment
    72  
SECTION 10.03. No Discharge or Diminishment of Loan Guaranty
    72  
SECTION 10.04. Defenses Waived
    73  
SECTION 10.05. Rights of Subrogation
    73  
SECTION 10.06. Reinstatement; Stay of Acceleration
    74  
SECTION 10.07. Information
    74  
SECTION 10.08. Maximum Liability
    74  
SECTION 10.09. Liability Cumulative
    74  

SCHEDULES:
Schedule 2.01 — Commitments
Schedule 3.01 — Subsidiaries
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B-1 — Form of Opinion of Loan Parties’ Minnesota Counsel
Exhibit B-2 — Form of Opinion of Loan Parties’ New York Counsel
Exhibit B-3 — Form of Opinion of Loan Parties’ California Counsel
Exhibit C — Form of Increasing Lender Supplement
Exhibit D — Form of Augmenting Lender Supplement
Exhibit E — List of Closing Documents
Exhibit F-1 — Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)
Exhibit F-2 — Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)
Exhibit F-3 — Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)
Exhibit F-4 — Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

iii



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”) dated as of April 15, 2011 among
AMERICAN MEDICAL SYSTEMS, INC., AMERICAN MEDICAL SYSTEMS HOLDINGS, INC., the
LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent and
U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affected Foreign Subsidiary” means any Foreign Subsidiary to the
extent such Foreign Subsidiary acting as a Subsidiary Guarantor would cause a
Deemed Dividend Problem.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Commitment” means the aggregate of the Commitments of all
of the Lenders, as reduced or increased from time to time pursuant to the terms
and conditions hereof. As of the Effective Date, the Aggregate Commitment is
$250,000,000.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 



--------------------------------------------------------------------------------



 



          “Applicable Percentage” means, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment;
provided that, in the case of Section 2.21 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the Aggregate Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.
          “Applicable Pledge Percentage” means 100% but 65% in the case of a
pledge by the Borrower or any Domestic Subsidiary of its Equity Interests in an
Affected Foreign Subsidiary.
          “Applicable Rate” means, for any day, with respect to any Eurodollar
Revolving Loan or any ABR Revolving Loan or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurodollar Spread”, “ABR Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Leverage Ratio applicable on such
date:

                                              Eurodollar     ABR     Commitment
      Leverage Ratio:     Spread     Spread     Fee Rate  
Category 1:
  < 1.50 to 1.00     1.50 %     0.50 %     0.25 %
Category 2:
  ≥ 1.50 to 1.00 but
< 2.00 to 1.00     1.75 %     0.75 %     0.25 %
Category 3:
  ≥ 2.00 to 1.00 but
< 2.50 to 1.00     2.00 %     1.00 %     0.275 %
Category 4:
  ≥ 2.50 to 1.00 but
< 3.00 to 1.00     2.25 %     1.25 %     0.30 %
Category 5:
  ≥ 3.00 to 1.00     2.50 %     1.50 %     0.375 %

   For purposes of the foregoing,
   (i) if at any time the Borrower fails to deliver the Financials on or before
the date the Financials are due pursuant to Section 5.01, Category 5 shall be
deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Category shall
be determined in accordance with the table above as applicable;
   (ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
    (iii) notwithstanding the foregoing, Category 2 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for Holdings’ fiscal quarter ending July 2, 2011 and adjustments to the Category
then in effect shall thereafter be effected in accordance with the preceding
paragraphs.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.

2



--------------------------------------------------------------------------------



 



          “Assignment and Assumption” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.
          “Augmenting Lender” has the meaning assigned to such term in
Section 2.20.
          “Available Revolving Commitment” means, at any time with respect to
any Lender, the Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Banking Services” means each and any of the following bank services
provided to the Borrower or any Subsidiary by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
          “Banking Services Agreement” means any agreement entered into by the
Borrower or any Subsidiary in connection with Banking Services.
          “Banking Services Obligations” means any and all obligations of the
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means American Medical Systems, Inc., a Delaware
corporation.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (b) a Swingline Loan.

3



--------------------------------------------------------------------------------



 



          “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of Holdings; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of Holdings by
Persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed by directors so nominated; (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group; (d) Holdings ceases to
own 100% of the Equity Interests in the Borrower; (e) the acquisition of
ownership, directly or indirectly, beneficially or of record, by Endo
Pharmaceuticals Holdings Inc. or any of its subsidiaries or Affiliates, of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Holdings or
(f) the consummation of the “Merger” as defined in the Agreement and Plan of
Merger, dated as of April 10, 2011, by and among Endo Pharmaceuticals Holdings
Inc., NIKA Merger Sub, Inc. and Holdings (as amended, restated, supplemented or
modified from time to time).
          “Change in Law” means the occurrence, after the date of this Agreement
(or with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided however, that notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans.
          “Code” means the Internal Revenue Code of 1986.
          “Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Administrative Agent,
on behalf of itself and the Secured Parties, to secure the Secured Obligations;
provided that Collateral shall exclude Excluded Property.

4



--------------------------------------------------------------------------------



 



          “Collateral Documents” means, collectively, the Security Agreement,
the Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by Holdings or any of its Subsidiaries and delivered to the
Administrative Agent.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
          “Consolidated Adjusted Total Assets” means, as of the date of any
determination thereof, Consolidated Total Assets minus goodwill of Holdings and
its Subsidiaries calculated in accordance with GAAP on a consolidated basis as
of such date.
          “Consolidated Capital Expenditures” means, without duplication, any
expenditures for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Subsidiaries prepared in accordance with GAAP.
          “Consolidated EBITDA” means Consolidated Net Income plus, to the
extent deducted from revenues in determining Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) expense for income taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) extraordinary or
non-recurring non-cash expenses or losses incurred other than in the ordinary
course of business, (vi) non-cash expenses related to stock based compensation,
(vii) non-cash expenses related to in-process research and development,
(viii) losses arising from extinguishment of Indebtedness, (ix) losses arising
from discontinued operations, (x) losses arising from sales of assets, (xi)
non-cash losses arising from asset impairment, (xii) non-cash expenses relating
to post closing adjustments to market value not previously explicitly
identified, (xiii) cash expenses or losses incurred other than in the ordinary
course of business in an aggregate amount not to exceed $7,500,000 for any
period of four consecutive fiscal quarters (each, a “Reference Period”) and
(xiv) cash expenses directly incurred in connection with any Permitted
Acquisition (and reasonably acceptable to the Administrative Agent) in an
aggregate amount not to exceed $7,500,000 for any Reference Period minus, to the
extent included in Consolidated Net Income, (1) interest income, (2) income tax
credits and refunds (to the extent not netted from tax expense), (3) any cash
payments made during such period in respect of items described in clauses (v),
(vi), (vii), (xi) or (xii) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were incurred, (4) income or gains arising
from extinguishment of Indebtedness, (5) income or gains arising from
discontinued operations, (6) income or gains arising from sales of assets and
(7) extraordinary income or gains realized other than in the ordinary course of
business, all calculated for the Borrower and its Subsidiaries in accordance
with GAAP on a consolidated basis. For the purposes of calculating Consolidated
EBITDA for any Reference Period, (i) if at any time during such Reference Period
Holdings or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or

5



--------------------------------------------------------------------------------



 



increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period Holdings or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro Forma Basis as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by Holdings
and its Subsidiaries in excess of $100,000,000; and “Material Disposition” means
any sale, transfer or disposition of property or series of related sales,
transfers, or dispositions of property that yields gross proceeds to Holdings or
any of its Subsidiaries in excess of $100,000,000.
          “Consolidated Fixed Charges” means, with reference to any period,
without duplication, cash Consolidated Interest Expense, plus scheduled
principal payments on Indebtedness made during such period, plus expense for
income taxes paid in cash, plus Consolidated Capital Expenditures, all
calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.
          “Consolidated Interest Expense” means, with reference to any period,
the cash interest expense (including without limitation interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP)
of Holdings and its Subsidiaries calculated on a consolidated basis for such
period with respect to all outstanding Indebtedness of Holdings and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP). In the event that Holdings or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a Pro Forma Basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.
          “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of Holdings and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than
Holdings or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to Holdings or any
Subsidiary.
          “Consolidated Total Assets” means, as of the date of any determination
thereof, total assets of Holdings and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis as of such date.
           “Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of Holdings and its Subsidiaries
calculated on a consolidated basis as of such time in accordance with GAAP,
(b) the aggregate amount of Indebtedness of Holdings and its Subsidiaries
relating to the maximum drawing amount of all letters of credit outstanding and
bankers acceptances and (c) Indebtedness of the type referred to in clauses
(a) or (b) hereof of another Person guaranteed by Holdings or any of its
Subsidiaries.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

6



--------------------------------------------------------------------------------



 



          “Credit Event” means a Borrowing, the issuance of a Letter of Credit,
an LC Disbursement or any of the foregoing.
          “Credit Party” means the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender.
          “Deemed Dividend Problem” means, with respect to any Foreign
Subsidiary, such Foreign Subsidiary’s accumulated and undistributed earnings and
profits being deemed to be repatriated to the Borrower or the applicable parent
Domestic Subsidiary under the Code and the effect of such repatriation causing
materially adverse tax consequences to the Borrower or such parent Domestic
Subsidiary, in each case as determined by the Borrower in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
          “Documentation Agent” means U.S. Bank in its capacity as documentation
agent for the credit facility evidenced by this Agreement.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural

7



--------------------------------------------------------------------------------



 



resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any of the foregoing.
           “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with Holdings, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by Holdings or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by Holdings or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by Holdings or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal of Holdings or any of its
ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by
Holdings or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Holdings or any ERISA Affiliate of any notice,
concerning the imposition upon Holdings or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, means
that such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Property” means the collective reference to (i) all
Intellectual Property of Holdings and its Subsidiaries and (ii) all real
property of Holdings and its Subsidiaries that is not Material Real Property.

8



--------------------------------------------------------------------------------



 



          “Excluded Taxes” means, with respect to any payment made by any Loan
Party under any Loan Document, any of the following Taxes imposed on or with
respect to a Recipient:
          (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located;
          (b) any branch profits Taxes imposed by the United States of America
or any similar Taxes imposed by any other jurisdiction in which the Borrower is
located; and
          (c) in the case of a Non U.S. Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any U.S. Federal
withholding Taxes resulting from any law in effect (including FATCA) on the date
such Non U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non U.S. Lender’s failure to comply
with Section 2.17(f), except to the extent that such Non U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.17(a).
          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement, and any current or future regulations or official
interpretations thereof.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means, for any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
          “Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of Holdings and its Subsidiaries
required to be delivered pursuant to Section 5.01(a) or 5.01(b).
          “First Tier Foreign Subsidiary” means each Foreign Subsidiary with
respect to which any one or more of Holdings and its Domestic Subsidiaries
directly owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.
          “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

9



--------------------------------------------------------------------------------



 



          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business or any
facility lease guarantees for the benefit of any Subsidiary.
          “Guarantor” means (i) Holdings and (ii) each Subsidiary Guarantor.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
           “Holdings” means American Medical Systems Holdings, Inc., a Delaware
corporation.
           “Increasing Lender” has the meaning assigned to such term in
Section 2.20.
           “Incremental Term Loan” has the meaning assigned to such term in
Section 2.20.
           “Incremental Term Loan Amendment” has the meaning assigned to such
term in Section 2.20.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services, the payment of which is
not contingent, (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others (without duplication), (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) all obligations of such Person under
Sale and Leaseback Transactions. Indebtedness shall not include accounts payable
incurred in the ordinary course of business and accrued liabilities in the
ordinary course of business, all determined in accordance with GAAP. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

10



--------------------------------------------------------------------------------



 



          “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by any Loan Party under any Loan
Document and (b) Other Taxes.
          “Information Memorandum” means the Confidential Information Memorandum
dated March 2011 relating to the Borrower and the Transactions.
          “Intellectual Property” means all copyrights, copyright applications,
patents, patent applications, trademarks, trademark applications, service marks,
service mark applications, trade names, trade secrets, know-how and intellectual
property and proprietary rights and information and all related grants,
licenses, registrations, applications and agreements.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.08.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and December
and the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
          “IRS” means the United States Internal Revenue Service.
          “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
           “LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
           “LC Disbursement” means a payment made by the Issuing Bank pursuant
to a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that

11



--------------------------------------------------------------------------------



 



have not yet been reimbursed by or on behalf of the Borrower at such time. The
LC Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a Lender hereunder pursuant to Section 2.20 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “Leverage Ratio” has the meaning assigned to such term in
Section 6.10(a).
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in Dollars in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which
deposits in Dollars in an amount equal to $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Liquidity” means, at any time the same is to be determined, the sum
of (a) unrestricted and unencumbered cash and Permitted Investments held in the
United States by the Borrower and the Guarantors, plus (b) the aggregate
Available Revolving Commitments hereunder at such time.
           “Loan Documents” means this Agreement, any promissory notes issued
pursuant to Section 2.10(e) of this Agreement, any Letter of Credit
applications, the Collateral Documents, the Subsidiary Guaranty, and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
          “Loan Guaranty” means Article X of this Agreement.

12



--------------------------------------------------------------------------------



 



          “Loan Parties” means, collectively, the Borrower and the Guarantors.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition (financial or otherwise) of Holdings
and the Subsidiaries taken as a whole or (b) the validity or enforceability of
this Agreement or any and all other Loan Documents or the rights or remedies of
the Administrative Agent and the Lenders thereunder.
          “Material Domestic Subsidiary” means each Domestic Subsidiary
(i) which, as of the most recent fiscal quarter of Holdings, for the period of
four consecutive fiscal quarters then ended, for which financial statements have
been delivered pursuant to Section 5.01, contributed greater than ten percent
(10%) of Holdings’ consolidated revenues for such period or (ii) which
contributed greater than ten percent (10%) of Holdings’ Consolidated Total
Assets as of such date; provided that, if at any time the aggregate amount of
the consolidated revenues or consolidated total assets of all Domestic
Subsidiaries that are not Material Domestic Subsidiaries exceeds fifteen percent
(15%) of Holdings’ consolidated revenues for any such period or fifteen percent
(15%) of Holdings’ Consolidated Total Assets as of the end of any such fiscal
quarter, the Borrower (or, in the event the Borrower has failed to do so within
ten (10) days, the Administrative Agent) shall designate sufficient Domestic
Subsidiaries as “Material Domestic Subsidiaries” to eliminate such excess, and
such designated Subsidiaries shall for all purposes of this Agreement constitute
Material Domestic Subsidiaries.
          “Material Foreign Subsidiary” means each Foreign Subsidiary (i) which,
as of the most recent fiscal quarter of Holdings, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01, contributed greater than ten percent (10%)
of Holdings’ consolidated revenues for such period or (ii) which contributed
greater than ten percent (10%) of Holdings’ Consolidated Total Assets as of such
date; provided that, if at any time the aggregate amount of the consolidated
revenues or consolidated total assets of all Foreign Subsidiaries that are not
Material Foreign Subsidiaries exceeds thirty (30%) of Holdings’ consolidated
revenues for any such period or fifteen percent (15%) of Holdings’ Consolidated
Total Assets as of the end of any such fiscal quarter, the Borrower (or, in the
event the Borrower has failed to do so within ten (10) days, the Administrative
Agent) shall designate sufficient Foreign Subsidiaries as “Material Foreign
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Foreign Subsidiaries.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of Holdings and its Subsidiaries in an aggregate principal
amount exceeding $40,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of Holdings or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Holdings or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.
          “Material Real Property” means any real property owned by Holdings or
any of its Subsidiaries with a book value that is equal to or greater than
$20,000,000.
           “Material Subsidiaries” means, collectively, Material Domestic
Subsidiaries and Material Foreign Subsidiaries.
          “Maturity Date” means April 15, 2016.

13



--------------------------------------------------------------------------------



 



          “Maximum Liability” has the meaning assigned to such term in
Section 10.08.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Mortgage” means each mortgage, deed of trust or other agreement which
conveys or evidences a Lien in favor of the Administrative Agent, for the
benefit of the Administrative Agent and the Secured Parties, on real property of
a Loan Party, including any amendment, restatement, modification or supplement
thereto.
          “Mortgage Instruments” means such title reports, ALTA title insurance
policies (with endorsements), evidence of zoning compliance, property insurance,
flood certifications and flood insurance, opinions of counsel, ALTA surveys,
appraisals, flood certifications (and, if applicable FEMA form acknowledgements
of insurance), environmental assessments and reports, mortgage tax affidavits
and declarations and other similar information and related certifications as are
requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Non-U.S. Lender” means a Lender that is not a U.S. Person.
          “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all LC Exposure, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations and indebtedness
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
Holdings and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
          “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
          “Other Taxes” means any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.19(b)).
          “Parent” means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.
          “Participant” has the meaning set forth in Section 9.04.

14



--------------------------------------------------------------------------------



 



          “Participant Register” has the meaning set forth in Section 9.04(c).
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” means any acquisition (whether by purchase,
merger, consolidation or otherwise) or series of related acquisitions by
Holdings or any Subsidiary of (i) all or substantially all the assets of or
(ii) all or substantially all the Equity Interests in, a Person or division or
line of business of a Person, if, at the time of and immediately after giving
effect thereto, (a) no Default has occurred and is continuing or would arise
after giving effect thereto, (b) such Person or division or line of business is
engaged in the same or a similar line of business as Holdings and the
Subsidiaries or business reasonably related thereto, (c) all actions required to
be taken with respect to such acquired or newly formed Subsidiary under Section
5.09 shall have been taken, (d) Holdings and the Subsidiaries are in compliance,
on a pro forma basis after giving effect to such acquisition (but without giving
effect to any synergies or cost savings), with the covenants contained in
Section 6.10 recomputed as of the last day of the most recently ended fiscal
quarter of Holdings for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the aggregate consideration paid in
respect of such acquisition exceeds $100,000,000, the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
Holdings to such effect, together with all relevant financial information,
statements and projections requested by the Administrative Agent, (e) in the
case of an acquisition or merger involving Holdings or a Subsidiary, Holdings or
such Subsidiary is the surviving entity of such merger and/or consolidation and
(f) the aggregate consideration paid in respect of such acquisition, when taken
together with the aggregate consideration paid in respect of all other
acquisitions, does not exceed $100,000,000 during any fiscal year of Holdings;
provided that clause (f) shall not apply so long as at the time of and
immediately after giving effect (including effect on a Pro Forma Basis) to such
acquisition, the Leverage Ratio is less than or equal to 3.25 to 1.00.
          “Permitted Encumbrances” means:
          (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.04;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
          (e) judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and
          (f) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary

15



--------------------------------------------------------------------------------



 



obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of Holdings or any
Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;
     (e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and
     (f) any other investments permitted by the Borrower’s investment policy as
approved by its board of directors and as such policy is in effect, and as
disclosed to the Administrative Agent, prior to the Effective Date and as such
policy may be amended, restated, supplemented or otherwise modified from time to
time with the consent of the Administrative Agent (such consent shall not be
unreasonably withheld and shall be deemed provided unless and to the extent the
Administrative Agent objects thereto within ten (10) business days of having
received notice of such amendment, restatement, supplement or other
modification).
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which
Holdings or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each
First Tier Foreign Subsidiary which is a Material Foreign Subsidiary.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City; each

16



--------------------------------------------------------------------------------



 



change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.
          “Pro Forma Basis” means, with respect to any event, that Holdings is
in compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01.
          “Recipient” means, as applicable, (a) the Administrative Agent,
(b) any Lender and (c) the Issuing Bank.
          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
Holdings or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Holdings or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in Holdings or any
Subsidiary.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.
          “Sale and Leaseback Transaction” means any sale or other transfer of
any property or asset by any Person with the intent to lease such property or
asset as lessee.
          “SEC” means the United States Securities and Exchange Commission.
          “Secured Obligations” means all Obligations, together with all Swap
Obligations and Banking Services Obligations owing to one or more Lenders or
their respective Affiliates.
          “Secured Parties” means the holders of the Secured Obligations from
time to time and shall include (i) each Lender and the Issuing Bank in respect
of its Loans and LC Exposure respectively, (ii) the Administrative Agent, the
Issuing Bank and the Lenders in respect of all other present and future
obligations and liabilities of Holdings and each Subsidiary of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (iii) each Lender and affiliate of such

17



--------------------------------------------------------------------------------



 



Lender in respect of Swap Agreements and Banking Services Agreements entered
into with such Person by Holdings or any Subsidiary, (iv) each indemnified party
under Section 9.03 in respect of the obligations and liabilities of the Borrower
to such Person hereunder and under the other Loan Documents, and (v) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.
          “Security Agreement” means that certain Pledge and Security Agreement
(including any and all supplements thereto), dated as of the date hereof,
between the Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, as the same may be amended, restated or otherwise modified from
time to time.
          “Solvent” means, in reference to the Borrower, (i) the fair value of
the assets of the Borrower, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Borrower will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower will be able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (iv) the Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
          “Subordinated Convertible Notes” means Holdings’ 3.25% Convertible
Senior Subordinated Notes due 2036 and Holdings’ 4.00% Convertible Senior
Subordinated Notes due 2041.
          “Subordinated Indebtedness” means any Indebtedness of Holdings or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.
          “Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness, including, for the avoidance of
doubt, the indenture and the related documents in respect of the Subordinated
Convertible Notes.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary

18



--------------------------------------------------------------------------------



 



voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, Controlled or held, or
(b) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
          “Subsidiary” means any subsidiary of Holdings.
          “Subsidiary Guarantor” means each Material Domestic Subsidiary that is
a party to the Subsidiary Guaranty. The Subsidiary Guarantors on the Effective
Date are identified as such in Schedule 3.01 hereto.
          “Subsidiary Guaranty” means that certain Guaranty dated as of the
Effective Date (including any and all supplements thereto) and executed by each
Subsidiary Guarantor party thereto, as amended, restated, supplemented or
otherwise modified from time to time.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Holdings or the Subsidiaries shall be a Swap Agreement.
          “Swap Obligations” means any and all obligations of Holdings or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05.
          “Syndication Agent” means PNC Bank, National Association in its
capacity as syndication agent for the credit facility evidenced by this
Agreement.
          “Taxes” means any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Transactions” means the execution, delivery and performance by the
Loan Parties of this Agreement and the other Loan Documents, the borrowing of
Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

19



--------------------------------------------------------------------------------



 



          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
          “Unliquidated Obligations” means, at any time, any Secured Obligations
(or portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
          “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
          “U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” means any Loan Party and the Administrative Agent.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and

20



--------------------------------------------------------------------------------



 



Schedules to, this Agreement and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Holdings or any Subsidiary at
“fair value”, as defined therein and (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.
          SECTION 1.05. Status of Obligations. In the event that the Borrower or
any other Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness, the Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower in
Dollars from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the Aggregate Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

21



--------------------------------------------------------------------------------



 



          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other
than a Swingline Loan) shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.
          (b) Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $1,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $250,000 and not less than $500,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten (10) Eurodollar Revolving Borrowings
outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 noon, New York City time, three (3) Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00
noon, New York City time, one (1) Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

22



--------------------------------------------------------------------------------



 



     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
          SECTION 2.04. Intentionally Omitted.
          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars
to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000 or (ii) the sum of the total Revolving Credit Exposures exceeding
the Aggregate Commitment; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify

23



--------------------------------------------------------------------------------



 



the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Dollars for its own account, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the amount of the LC Exposure shall not
exceed $25,000,000 and (ii) the sum of the total Revolving Credit Exposures
shall not exceed the Aggregate Commitment.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided that any
Letter of Credit may contain customary automatic renewal provisions agreed upon
by the Borrower and the Issuing Bank pursuant to which the expiration date of
such Letter of Credit shall automatically be extended for consecutive periods of
up to twelve (12) months (but not to a date later than the date that is one year
after the Maturity Date); provided, further, that a Letter of Credit may expire
up to one year after the Maturity Date so long as the Borrower cash
collateralizes 105% of the face amount of such Letter of Credit no later than
twenty (20) days prior to the Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the

24



--------------------------------------------------------------------------------



 



Lenders, the Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the amount equal
to such LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount of such LC Disbursement and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the

25



--------------------------------------------------------------------------------



 



provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
          (i) Replacement of Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall

26



--------------------------------------------------------------------------------



 



require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
amount of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrower hereby grants
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other Secured Obligations. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City or Chicago and
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative

27



--------------------------------------------------------------------------------



 



Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d).
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

28



--------------------------------------------------------------------------------



 



          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.
           SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $5,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposures would
exceed the Aggregate Commitment.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
           SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two (2) Business Days after such Swingline Loan
is made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

29



--------------------------------------------------------------------------------



 



          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.11. Prepayment of Loans. The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with the provisions of this Section 2.11.
The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one (1) Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16. If at any
time the sum of the aggregate principal amount of all of the Revolving Credit
Exposures exceeds the Aggregate Commitment, the Borrower shall immediately repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate principal amount of all
Revolving Credit Exposures to be less than or equal to the Aggregate Commitment.
          SECTION 2.12. Fees. (a)The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Lender’s Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Commitment terminates, then such commitment fee shall
continue to accrue on the average daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Credit
Exposure. Accrued commitment fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

30



--------------------------------------------------------------------------------



 



          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.02 requiring the consent of “each Lender directly affected thereby”
for reductions in interest rates), declare that (i) all Loans shall bear
interest at 2% plus the rate otherwise applicable to such Loans as provided in
the preceding paragraphs of this Section or (ii) in the case of any other amount
outstanding hereunder, such amount shall accrue at 2% plus the rate applicable
to such fee or other obligation as provided hereunder.
          (d) Accrued interest on each Revolving Loan shall be payable in
arrears on each Interest Payment Date for such Revolving Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to

31



--------------------------------------------------------------------------------



 



the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurodollar Revolving Borrowing, such Borrowing shall be made
as an ABR Borrowing.
     SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank;
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or
     (iii) subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Excluded Taxes and (C) Other Connection Taxes on gross or net income,
profits or revenue (including value-added or similar Taxes));
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or of maintaining its obligation to
make any such Loan or to increase the cost to

32



--------------------------------------------------------------------------------



 



such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder, whether of principal, interest or
otherwise, then the Borrower will pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within thirty
(30) days after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11 and is
revoked in accordance therewith) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable

33



--------------------------------------------------------------------------------



 



amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
          SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment
by any Loan Party under any Loan Document shall be made without withholding for
any Taxes, unless such withholding is required by any law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.
          (b) Payment of Other Taxes by the Borrower. The Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
          (c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including amounts paid or payable under
this Section 2.17(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.17(d) shall be paid within thirty (30) days after the Recipient
delivers to the Borrower a certificate stating the amount of any Indemnified
Taxes so paid or payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.
          (e) Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so) attributable to such
Lender that are paid or payable by the Administrative Agent or the applicable
Loan Party (as applicable) in connection with any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
          (f) Status of Lenders. (i) Any Lender that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a

34



--------------------------------------------------------------------------------



 



reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A) through (E) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within ten (10) days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
     (ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:
     (A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
     (B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
     (C) in the case of a Non-U.S. Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
     (D) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit F (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
     (E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a

35



--------------------------------------------------------------------------------



 



Lender; provided, however, that if the Lender is a partnership and one or more
of its partners are claiming the exemption for portfolio interest under Section
881(c) of the Code, such Lender may provide a U.S. Tax Certificate on behalf of
such partners; or
     (F) any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
     (iii) If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
          (g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
          (h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term
“Lender” includes the Issuing Bank.
          SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York City time on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next

36



--------------------------------------------------------------------------------



 



succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices at 10 South
Dearborn Street, 7th Floor, Chicago, Illinois 60603, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.
          (b) Any proceeds of Collateral received by the Administrative Agent
(i) not constituting a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by the Borrower. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, none of the Administrative Agent
or any Lender shall apply any payment which it receives to any Eurodollar Loan
of a Class, except (a) on the expiration date of the Interest Period applicable
to any such Eurodollar Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any event, the
Borrower shall pay the break funding payment required in accordance with
Section 2.16. The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations.
          (c) At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Loan Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.
          (d) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline

37



--------------------------------------------------------------------------------



 



Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Loans and participations in
LC Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

38



--------------------------------------------------------------------------------



 



          (b) If (i) any Lender requests compensation under Section 2.15,
(ii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
          SECTION 2.20. Expansion Option. The Borrower may from time to time
elect to increase the Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$5,000,000 so long as, after giving effect thereto, the aggregate amount of such
increases and all such Incremental Term Loans does not exceed $125,000,000. The
Borrower may arrange for any such increase or tranche to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
extend Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Borrower and the Administrative
Agent, which approvals shall not be unreasonably withheld and (ii) (x) in the
case of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit C hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit D hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Commitments or Incremental Term
Loan pursuant to this Section 2.20. Increases and new Commitments and
Incremental Term Loans created pursuant to this Section 2.20 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Commitments (or in the Commitment of any Lender) or tranche of Incremental
Term Loans shall become effective under this paragraph unless, (i) on the
proposed date of the effectiveness of such increase or Incremental Term Loans,
(A) the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower and (B) Holdings shall be in compliance (on a
Pro Forma Basis reasonably acceptable to the Administrative Agent) with the
covenants contained in Section 6.10 and (ii) the Administrative Agent shall have
received documents consistent with those delivered on the Effective Date as to
the corporate power and authority of the Borrower to borrow hereunder after
giving effect to such increase. On the effective date of any increase in the
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to

39



--------------------------------------------------------------------------------



 



such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) except in the case of any Incremental Term Loans, the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20. Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder, or provide Incremental Term Loans,
at any time.
          SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
          (b) the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;
          (c) if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
     (i) all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;

40



--------------------------------------------------------------------------------



 



     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
          (d) so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).
     If (i) a Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.
     In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

41



--------------------------------------------------------------------------------



 



ARTICLE III
Representations and Warranties
Each of Holdings and the Borrower represents and warrants to the Lenders that:
          SECTION 3.01. Organization; Powers; Subsidiaries. Each of Holdings and
its Subsidiaries is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 hereto (as supplemented from time to time) identifies
each Subsidiary (other than the Borrower), noting whether such Subsidiary is a
Material Domestic Subsidiary, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by
Holdings and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01 as owned by Holdings or another
Subsidiary are owned, beneficially and of record, by Holdings or any Subsidiary
free and clear of all Liens, other than Liens created under the Loan Documents.
There are no outstanding commitments or other obligations of Holdings or any
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
Holdings or any Subsidiary, except for compensatory stock options.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders. The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of Holdings or any of its Subsidiaries or any order of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, material agreement or other material instrument binding upon
Holdings or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by Holdings or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of Holdings or any of its Subsidiaries, other than Liens created
under the Loan Documents.
          SECTION 3.04. Financial Condition; No Material Adverse Change.
(a) Holdings has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the fiscal year ended January 1, 2011 reported on by Ernst & Young LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Holdings and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

42



--------------------------------------------------------------------------------



 



          (b) Since January 1, 2011, there has been no material adverse change
in the business, assets, operations or condition (financial or otherwise) of
Holdings and its Subsidiaries, taken as a whole.
          SECTION 3.05. Properties. (a) Each of Holdings and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
          (b) Each of Holdings and its Subsidiaries owns, or is licensed to use,
all Intellectual Property material to its business, and to Holdings’ and the
Borrower’s best knowledge the use thereof by Holdings and its Subsidiaries does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There
are no actions, suits, proceedings or investigations by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of Holdings or
the Borrower, threatened against or affecting Holdings or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.
          (b) Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither Holdings nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
          (c) There are no strikes, lockouts or slowdowns against Holdings or
any of its Subsidiaries pending or, to their knowledge, threatened. To Holdings’
and Borrower’s best knowledge, the hours worked by and payments made to
employees of Holdings and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law relating to such matters. To Holdings’ and Borrower’s best
knowledge, all material payments due from Holdings or any of its Subsidiaries,
or for which any claim may be made against Holdings or any of its Subsidiaries,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as liabilities on the books of Holdings or
such Subsidiary. The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement under which Holdings or any of its
Subsidiaries is bound.
          SECTION 3.07. Compliance with Laws and Agreements. Each of Holdings
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.08. Investment Company Status. Neither Holdings nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

43



--------------------------------------------------------------------------------



 



          SECTION 3.09. Taxes. Each of Holdings and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which Holdings or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.11. Disclosure. Each of Holdings and the Borrower has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which Holdings or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of Holdings or any
Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each of Holdings and the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. For the purpose of this Section, all information filed
by Holdings with the SEC shall be deemed to have been delivered and disclosed to
the Lenders.
          SECTION 3.12. Federal Reserve Regulations.
           No part of the proceeds of any Loan have been used or will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.
          SECTION 3.13. Liens.
          There are no Liens on any of the real or personal properties of
Holdings or any Subsidiary except for Liens permitted by Section 6.02.
          SECTION 3.14. No Default. No Default or Event of Default has occurred
and is continuing.
          SECTION 3.15. Solvency.
          (a) Immediately after the consummation of the Transactions to occur on
the Effective Date, Holdings and its Subsidiaries, taken as a whole, are and
will be Solvent.
          (b) Holdings does not intend to, nor will it permit any of its
Subsidiaries to, and Holdings does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

44



--------------------------------------------------------------------------------



 



          SECTION 3.16. Insurance. Holdings maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
          SECTION 3.17. Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid perfected Liens on
all the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law and (b) Liens perfected
only by possession (including possession of any certificate of title) to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from
(i) each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit E.
     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Maslon Edelman Borman & Brand, LLP, Carter Ledyard & Milburn
LLP and Farella Braun & Martell LLP, counsels for the Loan Parties,
substantially in the forms of Exhibits B-1, B-2 and B-3, and covering such other
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request. The Borrower hereby requests
such counsel to deliver such opinion.
     (c) The Lenders shall have received (i) reasonably satisfactory audited
consolidated financial statements of Holdings for the two most recent fiscal
years ended prior to the Effective Date as to which such financial statements
are available, (ii) reasonably satisfactory unaudited interim consolidated
financial statements of Holdings for each quarterly period ended subsequent to
the date of the latest financial statements delivered pursuant to clause (i) of
this paragraph as to which such financial statements are publicly available and
(iii) reasonably satisfactory financial statement projections through and
including Holdings’ 2015 fiscal year, together with such

45



--------------------------------------------------------------------------------



 



information as the Administrative Agent and the Lenders shall reasonably request
(including, without limitation, a detailed description of the assumptions used
in preparing such projections).
     (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E.
     (e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of Holdings and the Borrower, confirming compliance with the conditions
set forth in paragraphs (a) and (b) of Section 4.02.
     (f) The Administrative Agent shall have received evidence reasonably
satisfactory to it that any credit facility currently in effect for Holdings
shall have been terminated and cancelled and all indebtedness thereunder shall
have been fully repaid (except to the extent being so repaid with the initial
Revolving Loans) and any and all liens thereunder shall have been terminated;
provided that, for the avoidance of doubt, it is understood and agreed that the
Subordinated Convertible Notes shall remain outstanding.
     (g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals reasonably
necessary or advisable in connection with the Transactions have been obtained
and are in full force and effect.
     (h) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
     (a)The representations and warranties of Holdings and the Borrower set
forth in this Agreement shall be true and correct in all material respects on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable.
     (b)At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

46



--------------------------------------------------------------------------------



 



ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each of Holdings and the
Borrower covenants and agrees with the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent and each Lender:
     (a) within ninety (90) days after the end of each fiscal year of Holdings
(or, if earlier, by the date that the Annual Report on Form 10-K of Holdings for
such fiscal year is filed with the SEC), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
     (b) within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of Holdings (or, if earlier, by the date
that the Quarterly Report on Form 10-Q of Holdings for such fiscal quarter is
filed with the SEC), its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of Holdings
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
     (d) if, and only if, as of the last date of the applicable year for which
financial statements are delivered under clause (a), there are Loans outstanding
under this Agreement in excess of $20,000,000, concurrently with any delivery of
financial statements under clause (a) above, a certificate of the accounting
firm that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default (which certificate may be limited to the extent required by
accounting rules or guidelines);

47



--------------------------------------------------------------------------------



 



     (e) as soon as available, but in any event not more than sixty (60) days
prior to the end of each fiscal year of Holdings, a copy of the plan and
forecast (including a projected consolidated and consolidating balance sheet,
income statement and funds flow statement) of Holdings for each quarter of the
upcoming fiscal year in form reasonably satisfactory to the Administrative
Agent;
     (f) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by
Holdings or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by Holdings to its shareholders
generally, as the case may be; and
     (g) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Holdings
or any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to clauses (a), (b) and (f) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System.
          SECTION 5.02. Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Holdings or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Holdings setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. Holdings will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

48



--------------------------------------------------------------------------------



 



          SECTION 5.04. Payment of Obligations. Holdings will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b)
Holdings or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance. Holdings will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable carriers (i) insurance in such amounts (with no greater risk
retention) and against such risks (including loss or damage by fire and loss in
transit; theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(ii) all insurance required pursuant to the Collateral Documents. The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. The Borrower
shall deliver to the Administrative Agent endorsements (x) to all “All Risk”
physical damage insurance policies on all of the Loan Parties’ tangible personal
property and assets insurance policies naming the Administrative Agent as lender
loss payee, and (y) to all general liability and other liability policies naming
the Administrative Agent an additional insured. In the event Holdings or any of
its Subsidiaries at any time or times hereafter shall fail to obtain or maintain
any of the policies or insurance required herein or to pay any premium in whole
or in part relating thereto, then the Administrative Agent, without waiving or
releasing any obligations or resulting Default hereunder, may at any time or
times thereafter (but shall be under no obligation to do so) upon prior notice
to the Borrower obtain and maintain such policies of insurance and pay such
premiums and take any other action with respect thereto which the Administrative
Agent deems advisable. All sums so disbursed by the Administrative Agent shall
constitute part of the Obligations, payable as provided in this Agreement. The
Borrower will furnish to the Administrative Agent and the Lenders prompt written
notice of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding.
          SECTION 5.06. Books and Records; Inspection Rights. Holdings will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Holdings will, and will
cause each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
including environmental assessment reports and Phase I or Phase II studies, and
to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
Each of Holdings and the Borrower acknowledges that the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain reports pertaining to Holdings and its Subsidiaries’ assets for
internal use by the Administrative Agent and the Lenders.
          SECTION 5.07. Compliance with Laws and Material Contractual
Obligations. Holdings will, and will cause each of its Subsidiaries to,
(i) comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including without limitation
Environmental Laws) and (ii) perform in all material respects its obligations
under material agreements to which it is a

49



--------------------------------------------------------------------------------



 



party, in each case except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used
only to finance the working capital needs, and for general corporate purposes,
of Holdings and its Subsidiaries, including, without limitation, for any purpose
not explicitly prohibited by this Agreement. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.
          SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral;
Further Assurances.
          (a) As promptly as possible but in any event within thirty (30) days
(or such later date as may be agreed upon by the Administrative Agent) after any
Person becomes a Subsidiary or any Subsidiary qualifies independently as, or is
designated by the Borrower or the Administrative Agent as, a Subsidiary
Guarantor pursuant to the definition of “Material Domestic Subsidiary”, the
Borrower shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Person and shall cause each such Subsidiary which also qualifies as a
Material Domestic Subsidiary to deliver to the Administrative Agent a joinder to
the Subsidiary Guaranty and the Security Agreement (in each case in the form
contemplated thereby) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions thereof, such Subsidiary Guaranty and the Security
Agreement to be accompanied by appropriate corporate resolutions, other
corporate documentation and legal opinions to the extent requested by, and in
form and substance reasonably satisfactory to, the Administrative Agent and its
counsel.
          (b) Holdings and the Borrower will cause, and will cause each other
Loan Party to cause, all of its owned property (whether real, personal,
tangible, intangible, or mixed but excluding Excluded Property) to be subject at
all times to first priority, perfected Liens in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the Secured Obligations
in accordance with the terms and conditions of the Collateral Documents, subject
in any case to Liens permitted by Section 6.02. Without limiting the generality
of the foregoing, the Borrower (i) will cause the Applicable Pledge Percentage
of the issued and outstanding Equity Interests of each Pledge Subsidiary
directly owned by the Borrower or any other Loan Party to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
to secure the Secured Obligations in accordance with the terms and conditions of
the Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request and (ii) will, and will cause each
Guarantor to, deliver Mortgages and Mortgage Instruments with respect to
Material Real Property owned by the Borrower or such Guarantor to the extent,
and within such time period as is, reasonably required by the Administrative
Agent. Notwithstanding the foregoing, no such pledge agreement in respect of the
Equity Interests of a Foreign Subsidiary shall be required hereunder (A) until
the date that is sixty (60) days after the Effective Date or such later date as
the Administrative Agent may agree in the exercise of its reasonable discretion
with respect thereto, and (B) to the extent the Administrative Agent or its
counsel determines that such pledge would not provide material credit support
for the benefit of the Secured Parties pursuant to legally valid, binding and
enforceable pledge agreements.
          (c) Without limiting the foregoing, the Borrower will, and will cause
each Guarantor to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry

50



--------------------------------------------------------------------------------



 



out the terms and conditions of this Agreement and the other Loan Documents and
to ensure perfection and priority of the Liens created or intended to be created
by the Collateral Documents, all at the expense of the Borrower.
          (d) If assets (including any real property or improvements thereto or
any interest therein but only to the extent such real property constitutes
Material Real Property and in any event excluding Excluded Property) are
acquired by a Loan Party after the Effective Date and that shall have an
aggregate acquisition cost in excess of $10,000,000 (other than assets
constituting Collateral under the Security Agreement that become subject to the
Lien under the Security Agreement upon acquisition thereof), the Borrower will
notify the Administrative Agent thereof, and, if requested by the Administrative
Agent, the Borrower will cause such assets to be subjected to a Lien securing
the Secured Obligations and will take, and cause the other Loan Parties to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(c) of this Section, all at the expense of the Borrower.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, each of Holdings and the Borrower covenants and
agrees with the Lenders that:
          SECTION 6.01. Indebtedness. Holdings will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
     (a) the Secured Obligations;
     (b) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness with
Indebtedness of a similar type that does not increase the outstanding principal
amount thereof;
     (c) Indebtedness of Holdings to any Subsidiary and of any Subsidiary to
Holdings or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Loan Party to any Loan Party shall be subject to the limitations
set forth in Section 6.04(d) and Section 6.04(f);
     (d) Guarantees by Holdings of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of Holdings or any other Subsidiary;
     (e) Indebtedness of Holdings or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within one
hundred eighty (180) days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $40,000,000 at any
time outstanding;

51



--------------------------------------------------------------------------------



 



     (f) Indebtedness of Holdings or any Subsidiary as an account party in
respect of trade letters of credit;
     (g) Indebtedness of Holdings or any Subsidiary secured by a Lien on any
asset (not constituting Collateral) of Holdings or any Subsidiary; provided that
the aggregate outstanding principal amount of Indebtedness permitted by this
clause (g) shall not in the aggregate exceed $40,000,000 at any time;
     (h) unsecured Indebtedness in an aggregate principal amount not exceeding
$40,000,000 at any time outstanding; and
     (i) additional unsecured Indebtedness of the Borrower (including unsecured
Subordinated Indebtedness), to the extent not otherwise permitted under this
Section 6.01, and any Indebtedness of the Borrower constituting refinancings,
renewals or replacements of any such Indebtedness; provided that (i) both
immediately prior to and after giving effect (including pro forma effect)
thereto, no Default or Event of Default shall exist or would result therefrom,
(ii) such Indebtedness matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the date that is
181 days after the Maturity Date (it being understood that any provision
requiring an offer to purchase such Indebtedness as a result of change of
control or asset sale shall not violate the foregoing restriction), (iii) such
Indebtedness is not guaranteed by any Subsidiary of the Borrower other than the
Subsidiary Guarantors (which guarantees, if such Indebtedness is subordinated,
shall be expressly subordinated to the Secured Obligations on terms not less
favorable to the Lenders than the subordination terms of such Subordinated
Indebtedness), (iv) the covenants applicable to such Indebtedness are not more
onerous or more restrictive in any material respect (taken as a whole) than the
applicable covenants set forth in this Agreement, unless the same are required
under the then prevailing market conditions for such Indebtedness as reasonably
determined by the Administrative Agent and (v) if, at the time of the incurrence
of such Indebtedness and immediately after giving effect thereto (including pro
forma effect), the Leverage Ratio is equal to or greater than 3.25 to 1.00, the
aggregate outstanding principal amount of Indebtedness permitted by this clause
(h) shall not exceed $40,000,000 at any time.
          SECTION 6.02. Liens. Holdings will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
     (a) Liens created pursuant to any Loan Document;
     (b) Permitted Encumbrances;
     (c) any Lien on any property or asset of Holdings or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of Holdings or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
     (d) any Lien existing on any property or asset prior to the acquisition
thereof by Holdings or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person

52



--------------------------------------------------------------------------------



 



becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply to any
other property or assets of Holdings or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
     (e) Liens on fixed or capital assets acquired, constructed or improved by
Holdings or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
one hundred eighty (180) days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other property or
assets of Holdings or any Subsidiary; and
     (f) Liens on assets (not constituting Collateral) of Holdings and its
Subsidiaries not otherwise permitted above so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time exceed $40,000,000; provided that Liens on any Intellectual Property
of Holdings or its Subsidiaries shall not be permitted under this clause (f).
Notwithstanding anything to the contrary set forth in this Section 6.02,
Holdings will not, and will not permit any Subsidiary to, create, incur, assume
or permit to exist any Lien on any Intellectual Property of Holdings or any of
its Subsidiaries.
          SECTION 6.03. Fundamental Changes and Asset Sales. (a) Holdings will
not, and will not permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) any of its assets (including pursuant to a Sale and
Leaseback Transaction), or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:
     (i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;
     (ii) any Subsidiary may merge into the Borrower or a Subsidiary Guarantor
in a transaction in which the surviving entity is the Borrower or such
Subsidiary Guarantor (provided that any such merger involving the Borrower must
result in the Borrower as the surviving entity);
     (iii) any Subsidiary (other than the Borrower) may sell, transfer, lease or
otherwise dispose of its assets to a Loan Party;
     (iv) Holdings and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (C) enter into licenses of Intellectual Property, and (D) make any
other sales, transfers, leases or dispositions that, together with all other
property of Holdings and its Subsidiaries previously leased, sold or disposed of
as permitted by this clause (D) during any fiscal year of the Borrower, does not
exceed $75,000,000 (as of the most recently completed fiscal quarter of
Holdings); and

53



--------------------------------------------------------------------------------



 



     (v) any Subsidiary that is not a Loan Party may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders.
          (b)Holdings will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by Holdings and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
          (c)Holdings will not, nor will it permit any of its Subsidiaries to,
change its fiscal year from the basis in effect on the Effective Date.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. Holdings will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any Person or
any assets of any other Person constituting a business unit, except:
          (a) Permitted Investments;
          (b) Permitted Acquisitions;
          (c) investments by Holdings and its Subsidiaries existing on the date
hereof in the capital stock of its Subsidiaries;
          (d) investments, loans or advances made by Holdings in or to any
Subsidiary and made by any Subsidiary in or to Holdings or any other Subsidiary
(provided that not more than an aggregate amount of $100,000,000 in investments,
loans or advances or capital contributions may be made and remain outstanding,
at any time, by Loan Parties to Subsidiaries which are not Loan Parties);
          (e) Guarantees constituting Indebtedness permitted by Section 6.01;
and
          (f) any other investment, loan or advance (other than acquisitions),
including joint ventures and minority interests in entities that are not
directly or indirectly controlled by the Borrower, so long as the aggregate
amount of all such investments, loans and advances does not at any time exceed
the greater of (i) $125,000,000 and (ii) fifteen percent (15%) of Consolidated
Total Assets (as of the most recently completed fiscal quarter of Holdings)
during the term of this Agreement.
          SECTION 6.05. Swap Agreements. Holdings will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which Holdings or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of Holdings or any of its Subsidiaries), (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of Holdings or any
Subsidiary and (c) Swap Agreements entered into in order to effectively cap,
collar or exchange currency exchange rates with respect to actual exposure by
Holdings or any of its Subsidiaries.
          SECTION 6.06. Transactions with Affiliates. Holdings will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or

54



--------------------------------------------------------------------------------



 



otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to Holdings or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among Holdings and its wholly owned
Subsidiaries not involving any other Affiliate and (c) any Restricted Payment
permitted by Section 6.07.
          SECTION 6.07. Restricted Payments.
          Holdings will not, and will not permit any of its Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except (a) Holdings may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its common stock,
(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (c) Holdings may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of Holdings and its Subsidiaries and (d) Holdings and its Subsidiaries
may make any other Restricted Payment so long as no Default or Event of Default
has occurred and is continuing prior to making such Restricted Payment or would
arise after giving effect (including giving effect on a Pro Forma Basis) thereto
and the aggregate amount of all such Restricted Payments during the term of this
Agreement does not exceed (i) $50,000,000, if at the time of and immediately
after giving effect (including giving effect on a Pro Forma Basis) thereto, the
Leverage Ratio is less than or equal to 3.00 to 1.00 but is greater than 2.50 to
1.00 or (ii) $25,000,000, if at the time of and immediately after giving effect
(including giving effect on a Pro Forma Basis) thereto, the Leverage Ratio is
less than or equal to 3.50 to 1.00 but is greater than 3.00 to 1.00; provided
that, if at the time of and immediately after giving effect (including giving
effect on a Pro Forma Basis) thereto, the Leverage Ratio is less than or equal
to 2.50 to 1.00, there shall be no dollar limitation on such Restricted
Payments.
          SECTION 6.08. Restrictive Agreements.
          Holdings will not, and will not permit any of its Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of Holdings or any Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to holders of
its Equity Interests or to make or repay loans or advances to Holdings or any
other Subsidiary or to Guarantee Indebtedness of Holdings or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) the foregoing shall not apply to restrictions or
conditions set forth in any agreement governing Indebtedness permitted by
Section 6.01; provided that such restrictions and conditions are customary for
such Indebtedness and are no more restrictive, taken as a whole, than the
comparable restrictions and conditions set forth in this Agreement, unless the
same are required under the then prevailing market conditions for such
Indebtedness as reasonably determined by the Administrative Agent, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.
          SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.

55



--------------------------------------------------------------------------------



 



          Holdings will not, and will not permit any Subsidiary to, directly or
indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Subordinated Indebtedness or any
Indebtedness from time to time outstanding under the Subordinated Indebtedness
Documents, except for payments in respect of Subordinated Indebtedness so long
as at the time of and immediately after giving effect (including giving effect
on a Pro Forma Basis) thereto, (i) the Leverage Ratio is less than or equal to
3.25 to 1.00 and (ii) Liquidity is greater than or equal to $75,000,000.
Furthermore, Holdings will not, and will not permit any Subsidiary to, amend the
Subordinated Indebtedness Documents or any document, agreement or instrument
evidencing any Indebtedness incurred pursuant to the Subordinated Indebtedness
Documents (or any replacements, substitutions, extensions or renewals thereof)
or pursuant to which such Indebtedness is issued where such amendment,
modification or supplement amends, modifies or adds any provision thereof in a
manner which (i) when taken as a whole, is materially adverse to Holdings, the
Borrower, any Subsidiary and/or the Lenders or (ii) is more onerous than the
existing applicable provision in the Subordinated Indebtedness Documents or the
applicable provision in this Agreement, unless the same are required under the
then prevailing market conditions for such Indebtedness as reasonably determined
by the Administrative Agent.
          SECTION 6.10. Financial Covenants.
          (a) Maximum Leverage Ratio. Holdings will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after July 2 2011, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for Holdings and its
Subsidiaries on a consolidated basis, to be greater than 3.50 to 1.00.
          (b) Minimum Fixed Charge Coverage Ratio. Holdings will not permit the
ratio, determined as of the end of each of its fiscal quarters ending on and
after July 2 2011, of (i) Consolidated EBITDA to (ii) Consolidated Fixed
Charges, in each case for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for Holdings and its
Subsidiaries on a consolidated basis, to be less than 1.50 to 1.00.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;
          (c) any representation or warranty made or deemed made by or on behalf
of Holdings or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other

56



--------------------------------------------------------------------------------



 



Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
          (d) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to a Loan
Party’s existence), 5.08 or 5.09 or in Article VI or in Article X;
          (e) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or any other Loan Document, and such
failure shall continue unremedied for a period of thirty (30) days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);
          (f) Holdings or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits, after the expiration of any applicable grace period provided in the
applicable agreement or instrument under which such Indebtedness was created,
the holder or holders of any Material Indebtedness or any trustee or agent on
its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of Holdings, the Borrower or any Material Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
          (i) Holdings, the Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
          (j) Holdings, the Borrower or any Material Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;
          (k) one or more judgments for the payment of money in an aggregate
amount in excess of $30,000,000 shall be rendered against Holdings, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of forty-five (45) consecutive days during which execution shall

57



--------------------------------------------------------------------------------



 



not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;
          (l) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
          (m) a Change in Control shall occur;
          (n) the occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;
          (o) any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or the
Borrower or any Guarantor shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms); or
          (p) any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any material portion of
the Collateral purported to be covered thereby, except as permitted by the terms
of any Loan Document;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Secured Obligations of the Borrower accrued hereunder and under
the other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the

58



--------------------------------------------------------------------------------



 



Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Holdings or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Holdings or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

59



--------------------------------------------------------------------------------



 



          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Borrower.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor (such successor to be approved by the Borrower, such approval not to
be unreasonably withheld or delayed; provided, however, if an Event of Default
shall exist at such time, no approval of the Borrower shall be required
hereunder). If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be any of the Lenders or any other
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          None of the Lenders, if any, identified in this Agreement as a
Syndication Agent or Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Syndication Agent or
Documentation Agent, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
          The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
          In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and

60



--------------------------------------------------------------------------------



 



hereby granted a power of attorney, to execute and deliver on behalf of the
Secured Parties any Loan Documents necessary or appropriate to grant and perfect
a Lien on such Collateral in favor of the Administrative Agent on behalf of the
Secured Parties. The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of Holdings or
any Subsidiary in respect of) all interests retained by Holdings or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.
          The Borrower, on its behalf and on behalf of the other Loan Parties,
and each Lender, on its behalf and on the behalf of its affiliated Secured
Parties, hereby irrevocably constitute the Administrative Agent as the holder of
an irrevocable power of attorney (fondé de pouvoir within the meaning of
Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by Holdings or any Subsidiary on property pursuant to the laws
of the Province of Quebec to secure obligations of Holdings or any Subsidiary
under any bond, debenture or similar title of indebtedness issued by Holdings or
any Subsidiary in connection with this Agreement, and agree that the
Administrative Agent may act as the bondholder and mandatary with respect to any
bond, debenture or similar title of indebtedness that may be issued by Holdings
or any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
Holdings or any Subsidiary in connection with this Agreement (i.e., the fondé de
pouvoir may acquire and hold the first bond issued under any deed of hypothec by
Holdings or any Subsidiary).
          The Administrative Agent is hereby authorized to execute and deliver
any documents necessary or appropriate to create and perfect the rights of
pledge for the benefit of the Secured Parties including a right of pledge with
respect to the entitlements to profits, the balance left after winding up and
the voting rights of Holdings as ultimate parent of any subsidiary of Holdings
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”). Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
Holdings or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will — conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application — be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall — conditionally upon such payment

61



--------------------------------------------------------------------------------



 



not subsequently being avoided or reduced by virtue of any provisions or
enactments relating to bankruptcy, insolvency, preference, liquidation or
similar laws of general application — be deemed as satisfaction of the
corresponding amount of the Parallel Debt. The parties hereto acknowledge and
agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.
          The parties hereto acknowledge and agree for the purposes of taking
and ensuring the continuing validity of German law governed pledges
(Pfandrechte) with the creation of parallel debt obligations of Holdings and its
Subsidiaries as will be further described in a separate German law governed
parallel debt undertaking. The Administrative Agent shall (i) hold such parallel
debt undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold
as fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties. Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent its in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any pledge created under any
such Collateral Document in accordance with the provisions herein and/or the
provisions in any such Collateral Document.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to Holdings or the Borrower, to it at 10700 Bren Road West,
Minnetonka, Minnesota 55343, Attention of Treasurer (Telecopy No.
(952) 930-6157; Telephone No. (952) 930-6000);
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention of Nanette Wilson (Telecopy No. (888) 292-9533),with a copy to
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th Floor, Attention of
Krys J. Szremski (Telecopy No. (312) 377-0185);
     (iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention of Cassandra Groves (Telecopy No. (312) 732-2729);
     (iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan
and Agency Services, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention of Nanette Wilson (Telecopy No. (888) 292-9533); and
     (v) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

62



--------------------------------------------------------------------------------



 



          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
          (b) Except as provided in Section 2.20 with respect to an Incremental
Term Loan Amendment, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by Holdings,
the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) release Holdings from its obligations
under the Loan Guaranty without the written consent of each Lender,
(vii) release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty without the written consent of each
Lender, or (viii) except as provided in clause (d) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written

63



--------------------------------------------------------------------------------



 



consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.
          (c) Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Loan Parties party to
each relevant Loan Document (x) to add one or more credit facilities (in
addition to the Incremental Term Loans pursuant to an Incremental Term Loan
Amendment) to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans, Incremental Term Loans and the accrued interest and
fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Lenders.
          (d) The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to Holdings or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.
          (e) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

64



--------------------------------------------------------------------------------



 



          (f) Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of one U.S. counsel and one additional local counsel
and regulatory counsel in each applicable jurisdiction for the Administrative
Agent and one additional counsel for all the Lenders other than the
Administrative Agent and additional counsel in light of actual or potential
conflicts of interest or the availability of different claims or defenses for
the Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
          (b) The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by Holdings or any of its Subsidiaries, or any Environmental
Liability related in any way to Holdings or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by Holdings or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction in a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it

65



--------------------------------------------------------------------------------



 



being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet) except as determined by a court of competent
jurisdiction in a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee, or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable not later than
thirty (30) days after written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) neither of Holdings or the Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by Holdings or the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
     (A) the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received written notice thereof); provided, further, that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;
     (B) the Administrative Agent; and
     (C) the Issuing Bank.
     (ii) Assignments shall be subject to the following additional conditions:

66



--------------------------------------------------------------------------------



 



     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount

67



--------------------------------------------------------------------------------



 



of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any this Agreement) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in

68



--------------------------------------------------------------------------------



 



registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.
          SECTION 9.07. Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or

69



--------------------------------------------------------------------------------



 



demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Loan Party against any of and all of the
Secured Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. Each Lender (or its Affiliate) exercising its
right of setoff shall notify the applicable Loan Party of such exercise of such
right promptly after exercising such right. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each of Holdings and the Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
          (c) Each of Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

70



--------------------------------------------------------------------------------



 



          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from Holdings or the Borrower
relating to Holdings or the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Holdings or the
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
          SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.
          SECTION 9.14. Appointment for Perfection. Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
          SECTION 9.15. Releases of Subsidiary Guarantors.
          (a) A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent

71



--------------------------------------------------------------------------------



 



shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.
          (b) Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor is no longer a Material Domestic Subsidiary.
          (c) Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Equity Interests of any Subsidiary that ceases to be a Pledge Subsidiary.
          (d) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Banking Services Obligations,
Swap Obligations, and other Obligations expressly stated to survive such payment
and termination) shall have been paid in full, the Commitments shall have been
terminated and no Letters of Credit shall be outstanding, the Subsidiary
Guaranty and all obligations (other than those expressly stated to survive such
termination) of each Subsidiary Guarantor thereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any Person.
ARTICLE X
Loan Guaranty
          SECTION 10.01. Guaranty. Holdings hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Lenders the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations and all costs and expenses
including, without limitation, all court costs and attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Administrative Agent, the Issuing Bank and the Lenders
in endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, the Borrower, any Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”). Holdings further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.
          SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty
of payment and not of collection. Holdings waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue the Borrower, any
other Guarantor or any other person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.
          SECTION 10.03. No Discharge or Diminishment of Loan Guaranty.
(a) Except as otherwise provided for herein, the obligations of Holdings
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver,

72



--------------------------------------------------------------------------------



 



release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which Holdings may have at any time against any
Obligated Party, the Administrative Agent, the Issuing Bank, any Lender, or any
other person, whether in connection herewith or in any unrelated transactions.
          (b) The obligations of Holdings hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
          (c) Further, the obligations of Holdings hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, the Issuing Bank or any Lender with respect to any collateral securing
any part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of Holdings or that would otherwise
operate as a discharge of Holdings as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).
          SECTION 10.04. Defenses Waived. To the fullest extent permitted by
applicable law, Holdings hereby waives any defense based on or arising out of
any defense of the Borrower or Holdings or the unenforceability of all or any
part of the Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of the Borrower or Holdings, other than the indefeasible
payment in full in cash of the Guaranteed Obligations. Without limiting the
generality of the foregoing, Holdings irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any person against any Obligated Party, or any other person.
The Administrative Agent may, at its election, foreclose on any Collateral held
by it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of Holdings under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, Holdings waives any defense arising
out of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of Holdings against any Obligated Party or
any security.
          SECTION 10.05. Rights of Subrogation. Holdings will not assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that

73



--------------------------------------------------------------------------------



 



it has against any Obligated Party, or any collateral, until the Loan Parties
have fully performed all their obligations to the Administrative Agent, the
Issuing Bank and the Lenders.
          SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or otherwise, Holdings’ obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by Holdings
forthwith on demand by the Lender.
          SECTION 10.07. Information. Holdings assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
Holdings assumes and incurs under this Loan Guaranty, and agrees that neither
the Administrative Agent, the Issuing Bank nor any Lender shall have any duty to
advise Holdings of information known to it regarding those circumstances or
risks.
          SECTION 10.08. Maximum Liability. The provisions of this Loan Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of
Holdings under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of Holdings’
liability under this Loan Guaranty, then, notwithstanding any other provision of
this Loan Guaranty to the contrary, the amount of such liability shall, without
any further action by Holdings or the Lenders, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being
Holdings’ “Maximum Liability”. This Section with respect to the Maximum
Liability of Holdings is intended solely to preserve the rights of the Lenders
to the maximum extent not subject to avoidance under applicable law, and neither
Holdings nor any other person or entity shall have any right or claim under this
Section with respect to such Maximum Liability, except to the extent necessary
so that the obligations of Holdings hereunder shall not be rendered voidable
under applicable law. Holdings agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of Holdings without
impairing this Loan Guaranty or affecting the rights and remedies of the Lenders
hereunder; provided that, nothing in this sentence shall be construed to
increase Holdings’ obligations hereunder beyond its Maximum Liability.
          SECTION 10.09. Liability Cumulative. The liability of Holdings under
this Article X is in addition to and shall be cumulative with all liabilities of
Holdings to the Administrative Agent, the Issuing Bank and the Lenders under
this Agreement and the other Loan Documents to which Holdings is a party or in
respect of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.
[Signature Pages Follow]

74



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            AMERICAN MEDICAL SYSTEMS, INC.,
as the Borrower
      By:   /s/ Mark A. Heggestad         Name:   Mark A. Heggestad       
Title:   Executive Vice President and
Chief Financial Officer        AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.,
as Holdings
      By:   /s/ Mark A. Heggestad         Name:   Mark A. Heggestad       
Title:   Executive Vice President and
Chief Financial Officer     

Signature Page to Credit Agreement
American Medical Systems, Inc.

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., individually as a
Lender, as the Swingline Lender, as the Issuing Bank and
as Administrative Agent
      By:   /s/ Krys Szremski         Name:   Krys Szremski        Title:   Vice
President     

Signature Page to Credit Agreement
American Medical Systems, Inc.

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, individually
as Lender and as Syndication Agent
      By:   /s/ Michael Leong         Name:   Michael Leong        Title:  
Senior Vice President     

Signature Page to Credit Agreement
American Medical Systems, Inc.

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, individually
as Lender and as Documentation Agent
      By:   /s/ Daniel Miller         Name:   Daniel Miller        Title:  
Assistant Vice President     

Signature Page to Credit Agreement
American Medical Systems, Inc.

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A, as a Lender
      By:   /s/ Gregory Wojdalski         Name:   Gregory Wojdalski       
Title:   Vice President     

Signature Page to Credit Agreement
American Medical Systems, Inc.

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Sophia Love         Name:   Sophia Love        Title:   Senior
Vice President     

Signature Page to Credit Agreement
American Medical Systems, Inc.

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By:   /s/ Joshua N. Livingston         Name:   Joshua N. Livingston       
Title:   Assistant Vice President     

Signature Page to Credit Agreement
American Medical Systems, Inc.

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Graeme Robertson         Name:   Graeme Robertson       
Title:   Vice President     

Signature Page to Credit Agreement
American Medical Systems, Inc.

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA, as a Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

Signature Page to Credit Agreement
American Medical Systems, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

          LENDER   COMMITMENT  
JPMORGAN CHASE BANK, N.A.
  $ 50,000,000  
 
       
PNC BANK, NATIONAL ASSOCIATION
  $ 50,000,000  
 
       
U.S. BANK NATIONAL ASSOCIATION
  $ 40,000,000  
 
       
CITIBANK, N.A.
  $ 35,000,000  
 
       
BANK OF AMERICA, N.A.
  $ 25,000,000  
 
       
FIFTH THIRD BANK
  $ 20,000,000  
 
       
HSBC BANK USA, NATIONAL ASSOCIATION
  $ 20,000,000  
 
       
GOLDMAN SACHS BANK USA
  $ 10,000,000  
 
       
AGGREGATE COMMITMENT
  $ 250,000,000  

 



--------------------------------------------------------------------------------



 



Schedule 3.01 Organization: Powers Subsidiaries*
Domestic Subsidiaries
American Medical Systems Holdings, Inc.
Publicly Held Corporation
Delaware
Guarantor
American Medical Systems, Inc
Delaware
Borrower
100% of Stock owned by American Medical Systems Holdings, Inc.
AMS Research Corporation
Delaware
Material Domestic Subsidiary
AMS Sales Corporation
Delaware
Material Domestic Subsidiary
Laserscope
California
Material Domestic Subsidiary
Laserscope International, Inc.
100% of Stock owned by Laserscope
AMS India, Inc.
Delaware
100% of Common Stock owned by AMS Sales Corporation
InnovaQuartz Incorporated
Arizona
100% of Stock owned by Laserscope
Solarant Medical
Inc. Delaware
TherMatrx, Inc.
Delaware
 

*   Unless otherwise noted, all stock is owned 100% by American Medical Systems,
Inc.

 



--------------------------------------------------------------------------------



 



Schedule 3.01 Organization: Powers: Subsidiaries*
International Subsidiaries
American Medical Systems Australia Pty Ltd
Corporation
Organized Under the Laws of: Australia
AMS Bermuda ULC
Organized Under the Laws of: Bermuda
AMS Medical Technologies ULC
Shareholders: American Medical Systems, Inc. 99%
          AMS Bermuda ULC 1%
Organized Under the Laws of: Ireland
AMS Medical Systems Ireland Limited
Shareholder: AMS Medical Technologies ULC
Organized Under the Laws of: Ireland
AMS-American Medical Systems do Brasil Produtos Urologicos e Ginecologicos Ltda
Shareholders: American Medical Systems, Inc. 99%
           American Medical Systems Canada, Inc. 1%
Organized Under the Laws of: Brazil
American Medical Systems Canada Inc.
Organized Under the Laws of: Canada
American Medical Systems Luxembourg S.à r.l.
Organized Under the Laws of: Luxembourg
American Medical Systems Benelux BVBA
Shareholder: American Medical Systems Luxembourg S.à r.l.
Organized Under the Laws of: Belgium
American Medical Systems Europe B.V.
Shareholder: American Medical Systems Luxembourg S.à r.l.
Organized Under the Laws of: The Netherlands
American Medical Systems Deutschland GmbH
Shareholder: American Medical Systems Europe B.V.
Organized Under the Laws of: Germany
American Medical Systems France S.A.S.
Shareholder: American Medical Systems Luxembourg S.à r.l.
Organized Under the Laws of: France
American Medical Systems Iberica S.L.
Shareholder: American Medical Systems Luxembourg S.à r.l.
Organized Under the Laws of: Spain

 



--------------------------------------------------------------------------------



 



AMS Japan, Inc.
Shareholder: AMS Sales Corporation
Organized Under the Laws of: Japan
AMS Sverige AB
Shareholder: American Medical Systems Luxembourg S.à r.l.
Organized Under the Laws of: Sweden
American Medical Systems UK Ltd.
Shareholder: American Medical Systems Luxembourg S.à r.l.
Organized Under the Laws of: The United Kingdom
As of the date of the Credit Agreement, there are no Material Foreign
Subsidiaries.
 

*   Unless otherwise noted, all stock is owned 100% by American Medical Systems,
Inc.

 



--------------------------------------------------------------------------------



 



Schedule 6.01 Existing Indebtedness
$250,000,000 — 3.25% Convertible Senior Subordinated Notes due 2036
$61,985,000 — 4.00% Convertible Senior Subordinated Notes due 2041

 



--------------------------------------------------------------------------------



 



Schedule 6.02 Existing Liens
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
Uniform Commercial Code Filings

                      Original Filing   Original Filing         Secured Party  
Number   Date   State of Filing   Collateral
Marlin Leasing Corp.
  2007 1918811   5/22/2007   Delaware   True Lease

AMERICAN MEDICAL SYSTEMS, INC.
Uniform Commercial Code Filings

                      Original Filing   Original Filing   State of     Secured
Party   Number   Date   Filing   Collateral
IOS Capital
  2007 1918431   5/22/2007   Delaware   True Lease
 
               
General Electric
Capital Corporation
  2007 3784179   10/8/2007   Delaware   Specific
Equipment
 
               
General Electric
Capital Corporation
  2007 3784187   10/8/2007   Delaware   Specific
Equipment
 
               
General Electric
Capital Corporation
  2007 4922869   12/31/2007   Delaware   True Lease
 
               
Canon Financial
Services
  2010 0008544   1/4/2010   Delaware   True Lease
 
               
CooperSurgical, Inc.
  2010 0627558   2/24/2010   Delaware   Specific
Inventory
and Equipment
 
               
US Bancorp
  2010 1496821   4/29/2010   Delaware   Specific Equipment

 



--------------------------------------------------------------------------------



 



LASERSCOPE
Uniform Commercial Code Filings

                      Original Filing   Original Filing         Secured Party  
Number   Date   State of Filing   Collateral
Citicorp Vendor Finance, Inc.
  05-7038658981   8/23/2005   California   Specific Equipment
 
               
Dell Financial Services L.P.
  06-7071401652   5/24/2006   California   True Lease
 
               
CIT Technology Financing Services, Inc.
  06-7076931807   7/10/2006   California   True Lease

Tax Liens

                      Original Filing         Secured Party   Number   Original
Filing Date   State of Filing
County of Santa Clara
    15547742     2/2/2001   California

Judgment Liens

                  Original Filing         Secured Party   Number   Original
Filing Date   State of Filing
Benjamin Del Vecchio et. al.
  Case No. 1:06-cv- 065047   3/1/2007   California

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:    
 
       
 
       
2.
  Assignee:    
 
       
 
      [and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrower(s):   American Medical Systems, Inc.
 
       
4.
  Administrative Agent:   JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   The Credit Agreement dated as of April 15, 2011 among
American Medical Systems, Inc., American Medical Systems Holdings, Inc., the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto
 
       
6.
  Assigned Interest:    

 

1   Select as applicable.

 



--------------------------------------------------------------------------------



 



          Aggregate Amount of         Commitment/Loans for   Amount of
Commitment/   Percentage Assigned of all Lenders   Loans Assigned  
Commitment/Loans2
$
  $   %
$
  $   %
$
  $   %

Effective Date: ________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

Consented to and Accepted:

          JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Issuing Bank
    By:         Title:      [Consented to:]3

AMERICAN MEDICAL SYSTEMS, INC.
    By:         Title:     

 

2   Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   3   To be added only if the consent of the Borrower
is required by the terms of the Credit Agreement.

2



--------------------------------------------------------------------------------



 



ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
OPINION OF MINNESOTA COUNSEL FOR THE LOAN PARTIES
[Attached]

 



--------------------------------------------------------------------------------



 



(MASLON LOGO) [c64181c6418101.gif]

         
 
  P 612.672.8200   3300 Wells Fargo Center
 
  F 612.672.8397   90 South Seventh Street
 
      Minneapolis, Minnesota
 
  www.maslon.com   55402-4140

April 15, 2011
To JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and the Lenders identified below:
Ladies and Gentlemen:
We have acted as special counsel to AMERICAN MEDICAL SYSTEMS, INC., a Delaware
corporation (the “Borrower”), and each of AMERICAN MEDICAL SYSTEMS HOLDINGS,
INC., a Delaware corporation (“Holdings”), AMS SALES CORPORATION, a Delaware
corporation (“AMS Sales”), AMS RESEARCH CORPORATION, a Delaware corporation
(“AMS Research”) and LASERSCOPE, a California corporation (“Laserscope” and
together with Holdings, AMS Sales, and AMS Research, collectively, the
“Guarantors” and each individually, a “Guarantor”), in connection with the
Credit Agreement dated as of April 15,2011 (the “Credit Agreement”), among the
Borrower, Holdings, the other Persons party thereto that are designated as a
“Credit Party”, the lending institutions party thereto as Lenders (each a
“Lender” and, collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Secured Parties (in such capacity, the “Agent”).
The Borrower and the Guarantors are referred to herein individually as a “Loan
Party” and collectively as the “Loan Parties”. This opinion is being delivered
at the request of the Borrower pursuant to Section 4.01(b) of the Credit
Agreement. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.
As such counsel and for purposes of our opinions set forth below, we have
examined originals or copies, certified or otherwise identified to our
satisfaction, of following documents (collectively, the “Transaction
Documents”):

  (i)   the Credit Agreement;     (ii)   the Notes of even date herewith (the
“Notes”) by the Borrower in favor of the Lenders;     (iii)   that certain
Pledge and Security Agreement of even date herewith (the “Security Agreement”)
by and between the Loan Parties and the Agent;     (iv)   that certain Mortgage,
Security Agreement, Fixture Financing Statement and Assignment of Leases and
Rents of even date herewith (the “Mortgage”) executed by the Borrower, as
mortgagor, in favor of the Agent, as mortgagee;

 



--------------------------------------------------------------------------------



 



JP MORGAN CHASE BANK, N.A.,   (MASLON LOGO) [c64181c6418102.gif] as
Administrative Agent     April 15,2011     Page 2    

  (v)   that certain Guaranty of even date herewith (the “Guaranty”) by and
between the Loan Parties (other than the Borrower and Holdings) and the Agent);
    (vi)   unfiled copies of Uniform Commercial Code financing statements
(collectively, the “Delaware Financing Statements”) naming each of the Borrower,
Holdings, AMS Sales, and AMS Research, respectively, as debtor and the Agent as
secured party, to be filed in the office of the Secretary of State of the State
of Delaware (the “Delaware Filing Office”);     (vii)   the certificate of
formation of each Loan Party (excluding Laserscope), each certified by the
Secretary of State of the State of Delaware as of the date set forth on
Schedule I attached hereto, and the Bylaws of each Borrower as certified by an
officer of such Loan Party as of the date hereof (collectively, the “Charter
Documents”);     (viii)   certificates of the Secretary of State of the State of
Delaware as to the formation and good standing of each Loan Party (excluding
Laserscope) under the laws of the State of Delaware as of the date set forth
opposite such Loan Party’s name on Schedule I attached hereto (the “Domestic
Good Standing Certificates”);     (ix)   Resolutions adopted by the Board of
Directors of each Loan Party (excluding Laserscope) authorizing, among other
things, the execution and delivery of, and the performance by such Loan Party of
its obligations under, the Loan Documents (as defined below) to which it is a
party, in each case certified by an officer of the respective Loan Party;    
(x)   good standing certificates of the Minnesota Secretary of State with regard
to each Loan Party (excluding Laserscope) as of the date set forth opposite such
Loan Party’s name on Schedule II attached hereto (the “Foreign Good Standing
Certificates”);     (xi)   copies of the certificates representing shares
pledged by each Loan Party (excluding Laserscope) pursuant to the Security
Agreement (such shares being identified on Schedule III attached hereto and
referred to as the “Pledged Shares”);     (xii)   copies of the agreements and
instruments identified on Schedule IV attached hereto (the “Material
Agreements”); and

 



--------------------------------------------------------------------------------



 



JP MORGAN CHASE BANK, N.A.,   (MASLON LOGO) [c64181c6418102.gif] as
Administrative Agent     April 15, 2011     Page 3    

  (xiii)   certificates of officers and other representatives of each of the
Loan Parties certifying the incumbency, authority and true signatures of the
officers or representatives of each of such Loan Parties authorized to sign the
Loan Documents to which such Loan Party is a party and the certificates and
other documents and instruments being delivered by such Loan Party pursuant to
such Loan Documents and certifying as to other factual matters.

The Credit Agreement, the Notes, the Security Agreement, the Mortgage are
referred to herein, individually, as a “Loan Document” and, collectively, as the
“Loan Documents”. As used herein, “Collateral” means, collectively, “Collateral”
as defined in the Security Agreement.
In addition, we have made such investigations of law as we have deemed relevant
and necessary as a basis for the opinions expressed below.
In such examination and in rendering the opinions expressed below, we have
assumed: (i) the due authorization, execution and delivery of each Loan
Document, and each other document referred to above by all of the parties
thereto (other than the due authorization, execution and delivery of the Loan
Documents by the Loan Parties (excluding Laserscope)); (ii) the genuineness of
all signatures on all documents submitted to us; (iii) the authenticity and
completeness of all documents, corporate records, certificates and other
instruments reviewed by us; (iv) that photocopy, electronic, certified,
conformed, facsimile and other copies of original documents, corporate records,
certificates and other instruments reviewed by us conform to such original
documents, records, certificates and other instruments; (v) the legal capacity
of all individuals executing documents; (vi) that the Loan Documents are the
valid and binding obligations of each of the parties thereto under New York law
(except as otherwise set forth in Opinion 7 below with respect to the Mortgage),
enforceable against such parties under New York law in accordance with their
respective terms and have not been amended or terminated orally or in writing
except as disclosed to us; (vii) that the factual statements contained in the
certificates and comparable documents of public officials, officers and
representatives of the Loan Parties and other Persons on which we have relied
for the purposes of this opinion (including, without limitation, the Good
Standing Certificates and the Foreign Good Standing Certificates) are true and
correct on and as of the date hereof; (viii) that the rights and remedies set
forth in the Loan Documents will be exercised reasonably, in good faith and in
compliance with applicable law and were granted without fraud or duress and for
good, valuable and adequate consideration and without intent to hinder, delay or
defeat any rights of any creditors or stockholders of, or other holders of
equity interests in, any of the Loan Parties; (ix) the Credit Parties under the
Loan Documents have given legal and valid consideration to the Loan Parties in
exchange for execution of the Loan Documents, including the granting of all
Liens thereunder; and (x) there are no oral or written modifications of or
amendments to any of the Loan Documents and that there has been no waiver of any
of the provisions of the Loan Documents by action of the parties

 



--------------------------------------------------------------------------------



 



JP MORGAN CHASE BANK, N.A.,     as Administrative Agent     April 15, 2011    
Page 4   (MASLON LOGO) [c64181c6418102.gif]

or otherwise (other than any closing conditions that may be waived by Agent or
the Lenders), and that the Loan Documents accurately reflect the complete
understanding of the parties thereunder. As to all questions of fact material to
this opinion, we have relied (without independent investigation, except as
expressly indicated herein) upon certificates or comparable documents of
officers and representatives of the Loan Parties and upon the representations
and warranties of the Loan Parties contained in the Loan Documents, including
the Credit Agreement, and have made no other investigations.
Statements in this opinion which are qualified by the expression “to our
knowledge”, “of which we have knowledge”, “known to us” or “we have no reason to
believe” or other expressions of like import are limited solely to the current
actual knowledge of Joseph Alexander, Mark A. Klos, William P. Laramy, Karen B.
Bjorkman and Brian J. Klein (collectively, the “Opinion Attorneys”), who are the
attorneys in this Firm who have devoted substantive attention to the
representation of the Loan Parties in connection with the preparation,
negotiation, execution and delivery of the Loan Documents (and expressly exclude
the knowledge of any other person in this Firm and any constructive or imputed
knowledge of any information, whether by reason of our representation of the
Credit Parties or otherwise). We have not undertaken any independent
investigation to determine the accuracy of any such statement, and any limited
inquiry undertaken by us during the preparation of this opinion should not be
regarded as such an investigation.
Based upon the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth herein, we are of the
following opinion:
          1. Based solely on a review of the Domestic Good Standing
Certificates, each Loan Party (excluding Laserscope) is a validly existing
corporation in good standing under the laws of the State of Delaware, and has
the corporate power and authority to enter into and carry out its obligations
under the Loan Documents to which it is a party.
          2. Based solely on a review of the Foreign Good Standing Certificates,
we confirm that each Loan Party is in good standing as a foreign corporation in
the States set forth opposite its name on Schedule II attached hereto, as of the
respective dates of the Foreign Good Standing Certificates.
          3. Each Loan Party (excluding Laserscope) has (a) taken, all necessary
corporate action on its part to be taken by it in order to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party, and (b) duly executed and delivered each of the Loan Documents to which
it is a party.
          4. The execution and delivery by each Loan Party of the Loan Documents
to which it is a party and the incurring and repayment by Borrower of the
borrowings under the Credit Agreement, the guaranteeing by each other Loan Party
of such borrowings pursuant to the

 



--------------------------------------------------------------------------------



 



JP MORGAN CHASE BANK, N.A.,     as Administrative Agent     April 15, 2011    
Page 5   (MASLON LOGO) [c64181c6418102.gif]

Loan Documents to which it is a party, and the granting of the Liens granted by
such Loan Party under the Loan Documents to which it is a party do not (i) cause
such Loan Party to violate any Applicable Laws (as hereinafter defined),
(ii) cause such Loan Party to violate any order, judgment or decree of any
Minnesota state court or governmental body or authority which by its terms names
and is applicable to such Loan Party and which is known to us, (iii) in the case
of each Loan Party (other than Laserscope), violate any provision of the Charter
Documents of such Loan Party, (iv) violate or result in a default under any
Material Agreement, or give rise to a right thereunder to require any payment to
be made by any Loan Party or any of its Subsidiaries, or (v) will result under
any Material Agreement in the creation or imposition of any Lien on any asset of
any Loan Party or any of its Subsidiaries.
          5. No consent, approval or authorization of, or filing with, any
Minnesota State governmental body or authority, which has not already been
obtained or done, is required to be obtained or made by the Loan Parties to
authorize, or otherwise in connection with, the execution and delivery of the
Loan Documents by the Loan Parties which are parties thereto and the incurring
and repayment by the Borrower of the borrowings under the Credit Agreement, the
guaranteeing by each other Loan Party of such borrowings pursuant to the Loan
Documents, and the granting of the Liens granted by the Loan Parties under the
Loan Documents, other than such filings or recordings as may be necessary to
perfect the Liens in favor of the Agent created by the Mortgage.
          6. To the extent governed by Minnesota State law, the Mortgage is the
valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its respective terms.
          7. The Mortgage is in proper form for recording and upon its due
recordation by the Agent with the Hennepin County, Minnesota Recorder’s office
and the Hennepin County, Minnesota Registrar’s office, together with the payment
of all applicable mortgage registration tax pursuant to Minn. Stat. §287.01, et
seq., will create a perfected mortgage lien and assignment of rents on the
“Mortgaged Property” described therein to the extent the same constitutes real
property or is a fixture to such real property and is located in Hennepin
County, Minnesota. We further inform you that based upon the Uniform Commercial
Code as in effect in the State of Minnesota (the “Minnesota UCC”), that with
respect to the Borrower (and with the exception of fixtures located in Hennepin
County, Minnesota) the proper place to file such financing statements to perfect
the security interest in any personal property under the Mortgage, to the extent
the same is capable of being perfected by filing under the Minnesota UCC, is
with the appropriate filing office of the state in which the Borrower is
organized, i.e the State of Delaware.
          8. (a) To the extent governed by the Uniform Commercial Code as in
effect in the State of Delaware (the “Delaware UCC”), the Security Agreement
creates in favor of

 



--------------------------------------------------------------------------------



 



JP MORGAN CHASE BANK, N.A.,     as Administrative Agent     April 15, 2011    
Page 6   (MASLON LOGO) [c64181c6418102.gif]

the Agent, for the benefit of the Secured Parties, valid security interests in
the rights of each Loan Party (excluding Laserscope) that is a party thereto in
such of the Collateral described in the Security Agreement in which security
interests can be created under Article 9 of the Delaware UCC (collectively, the
“Article 9 Collateral”).
               (b) The delivery to the Agent in the State of Minnesota of all
original physical security certificates representing the Securities described on
Schedule III attached hereto (the “Pledged Shares”), accompanied by stock powers
duly indorsed to the Agent or in blank and duly executed by or on behalf of the
Loan Parties that are the “Holders” thereof (as identified on such
Schedule III), will create in favor of the Agent, for the benefit of the
Lenders, a perfected security interest (as granted under the Security Agreement)
in the Pledged Shares under and to the extent governed by Article 9 of either
the Delaware UCC or the Minnesota UCC or with respect to the Pledged Shares
issued by InnovaQuartz Incorporated, under either the Minnesota UCC or the
Uniform Commercial Code as adopted in the State of Arizona (the “Arizona UCC”).
               (c) The Delaware Financing Statements are in appropriate form for
filing in the Delaware Filing Office. Upon the filing of the Delaware Financing
Statements in the Delaware Filing Office, the security interest of the Agent in
the rights of each Loan Party that is named as debtor in the respective Delaware
Financing Statement in the Article 9 Collateral described in the Delaware
Financing Statements will be perfected under the Delaware UCC, to the extent
that a security interest in such Article 9 Collateral can be perfected by the
filing of a financing statement in the Delaware Filing Office under the Delaware
UCC.
          9. Pursuant to Minnesota Statutes Section 334.01, subdivision 2, we
inform you that no limitation on the rate or amount of interest, points, finance
charges, fees, or other charges applies to a loan, mortgage, credit sale, or
advance made under a written contract, signed by the debtor, for the extension
of credit to the debtor in the amount of $100,000 or more, except as limited by
Minnesota Statutes Section 58.137 with respect to certain residential mortgage
transactions, and Minnesota Statutes Section 47.20, subdivision 4a, with respect
to contracts for deed.
          10. The making of the borrowings under the Credit Agreement, and the
application of the proceeds thereof as provided in the Credit Agreement do not
violate Regulation U or X of the Board of Governors of the Federal Reserve
System provided that the Borrower does not use such proceeds for the purchase of
margin stock or other securities subject to such Regulations.
          11. None of the Loan Parties is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.
The foregoing opinions are subject to the following exceptions, qualifications
and limitations:

 



--------------------------------------------------------------------------------



 



JP MORGAN CHASE BANK, N.A.,     as Administrative Agent     April 15, 2011    
Page 7   (MASLON LOGO) [c64181c6418102.gif]

          (i) The opinions expressed herein are subject to and limited by
(a) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws now or hereinafter in effect relating to or affecting
creditors’ rights generally, including without limitation, the invalidation
under the Federal Bankruptcy Code of any provisions in the Transaction Documents
making bankruptcy an event of default or requiring the obligations of the
Borrower Parties to survive bankruptcy, (b) general principles of equity and the
discretion of courts with respect thereto, including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing (regardless
of whether such enforceability is considered in a proceeding in equity or at
law), and (c) the failure by any Credit Party or the Agent to comply with Minn.
Stat. Sections 290.371, which provides, among other things, that any entity that
is required to have filed a Notice of Business Activities Report with the
Minnesota Secretary of State because of a level of its business activities in
the State of Minnesota and which has not filed such report when required, may
not use the Minnesota courts to prosecute any cause of action.
          (ii) certain rights and remedies under the Security Agreement and the
Mortgage may be restricted or unenforceable under and to the extent governed by
the Applicable Laws (as hereinafter defined) and judicial decisions in the
Applicable Jurisdictions (as hereinafter defined), including limitations
resulting from the effect of public policy considerations. The inclusion of such
provisions in the Security Agreement and the Mortgage, and the application of
such laws and judicial decisions, however, do not render such Loan Documents
invalid as a whole, and there exist in such Loan Documents or pursuant to
applicable law, adequate enforceable remedies for realization of the principal
benefit and/or security intended to be provided such agreements; although the
enforceability of certain remedies, rights and waivers authorized or contained
in the Security Agreement and the Mortgage may be limited or delayed by the
above (we note, for example that any provisions of such agreements which purport
to provide for certain remedies such as immediate possession, waiver of
redemption, waiver of moratoriums, waiver of statutes of limitation, immediate
acceleration without reinstatement, self-help, right to collect proceeds, right
to acquire title to property, right to convey title to the property and so forth
are unenforceable except in accordance with the Applicable Laws).
          (iii) As to the Opinions addressed herein, this letter represents our
opinion as to how such matters or issues would be resolved were it to be
considered by the highest court of the jurisdiction upon whose law our opinion
on that issue is based. The result in any actual court case will depend in part
on facts and circumstances particular to the case, and this letter is not
intended to guarantee such result or the outcome of any dispute which may arise
in the future.
          (iv) The opinions herein are further limited by the following: (a) the
holding in King (In re), 68 B.R. 569 (Bankr. D. Minn. 1986) in which the court
determined that certain interest charged to a corporate debtor was usurious
under Minnesota law, notwithstanding that such laws did not apply to
corporations, where the corporation was created on the same day the loan was
made, was never funded, never had any assets, and never became operative
subsequent to the loan,

 



--------------------------------------------------------------------------------



 



JP MORGAN CHASE BANK, N.A.,     as Administrative Agent     April 15,2011    
Page 8   (MASLON LOGO) [c64181c6418102.gif]

and (b) limitations on a lender’s ability to exercise remedies or impose charges
or penalties for prepayments or late payments or other defaults by a borrower if
it is determined that the defaults are not material, such penalties bear no
reasonable relationship to the damage suffered by the lender as a result of such
prepayment, delinquencies or defaults, or constitute liquidated damages that are
an unenforceable penalty or it cannot be demonstrated that the enforcement of
such restrictions or burdens are reasonably necessary for the protection of the
lender.
          (v) Your rights under the Mortgage to accelerate payment of the
indebtedness secured by such mortgage may be restricted by the provisions of
Minn. Stat. § 580.30 which provides that in any proceedings for the foreclosure
of a real estate mortgage if at any time before the sale of the Mortgaged
Property under such foreclosure the mortgagor, the owner, or any holder of any
subsequent encumbrance or lien, or any one for them, shall pay or cause to be
paid to the holder of the mortgage so being foreclosed the amount actually due
thereon and constituting the default actually existing at the time of the
commencement of the foreclosure proceedings, together with other lawful
disbursements necessarily incurred in connection with the proceedings by the
party foreclosing, then, and in that event, the mortgage shall be fully
reinstated and further proceedings in such foreclosure shall be thereupon
abandoned.
          (vi) The Mortgage and your rights thereunder are subject to the
provisions of (a) Minn. Stat. § 576, et. seq. regarding the appointment of
receivers and the possession, management and disposition of property by a duly
appointed receiver, (b) Minn. Stat. § 580, et. seq. regarding the foreclosure by
advertisement of real estate mortgages containing a power of sale, (c) Minn.
Stat. § 581, et. seq. regarding the foreclosure by action of real estate
mortgages, and (d) Minn. Stat. § 582, et. seq., which provides limitations on
the rights of a mortgagee generally in the State including, but not limited to,
the collection of attorney’s fees, the limited right of entry, and the
appointment of a receiver.
          (vii) Notwithstanding certain language contained in the Transaction
Documents, the recovery of attorneys’ fees and expenses may be limited to the
recovery of only reasonable expenses or attorneys’ fees and legal expenses with
respect to the retaking, holding, preparing for sale, selling, pledging,
hypothecating, or otherwise transferring of any Mortgaged Property. We note that
legal fees chargeable for foreclosure proceedings are limited by Minn. Stat. §
582, et. seq.
          (viii) Minn. Stat. §§ 580 and 581, et. seq. grants to mortgagors the
non-waiveable rights (a) to cure defaults under the Mortgage and related
Transaction Documents and reinstate either the Mortgage within such time periods
as set forth in the statutes, and (b) to redeem the real property sold at
foreclosure within a specified time period after such foreclosure sale, upon
payment of amounts as set in the statutes.

 



--------------------------------------------------------------------------------



 



JP MORGAN CHASE BANK, N.A.,     as Administrative Agent     April 15,2011    
Page 9   (MASLON LOGO) [c64181c6418102.gif]

          (ix) Our opinions set forth in Opinions 7 and 8 above to the extent
relating to matters governed by the Uniform Commercial Code are subject to the
following additional exceptions, qualifications and limitations:
     1. We express no opinion with respect to (a) any law other than Article 9
and, to the extent applicable, Article 8 of the Uniform Commercial Code as in
effect in the States of Arizona, Minnesota and Delaware (each such Uniform
Commercial Code being referred to as a “Applicable UCC” and each such State
being referred to as a “Applicable Jurisdiction”), or (b) the effect on the
opinions expressed in Opinions 7 and 8 above of any law other than the
Applicable UCC.
     2. We have assumed that neither the Agent nor any Credit Party has waived,
subordinated or agreed to any modification of the perfection of any of the
security interests granted pursuant to the Security Agreement and/or the
Mortgage.
     3. We have assumed (a) that each of the Security Agreement and the Mortgage
reasonably identifies the personal property collateral purported to be covered
thereby either specifically or by the categories authorized by the Applicable
UCC, (b) the accuracy of all information relating to the secured party as set
forth in the Financing Statements, and that the Pledged Shares have been duly
authorized and issued and are fully paid and nonassessable.
     4. We express no opinion as to any part of the Collateral that consists of
or will consist of fixtures, consumer goods, farm products, commercial tort
claims, timber to be cut, or as-extracted collateral.
     5. We express no opinion as to any part of the Collateral not subject to
Article 9 or, to the extent applicable, Article 8 of the Applicable UCC, and
without limiting the foregoing, any Collateral that constitutes patents, patent
applications, trademarks, trademark applications, copyrights or any other
intellectual property.
     6. Section 552 of the United States Bankruptcy Code limits the extent to
which property acquired by a debtor after the commencement of a case under the
United States Bankruptcy Code may be subject to a Lien arising from a security
agreement or mortgage entered into by the debtor before the commencement of such
case.
     7. We call to your attention that under the Applicable UCC, events
occurring subsequent to the date hereof or the passage of time may affect any
security interest subject to such Uniform Commercial Code including, but not
limited to, factors of the type identified in: Section 9-315 with respect to
proceeds; Section 9-507 with respect to changes in name; Section 9-316 with
respect to changes in the location of the collateral and changes in the location
of the debtor, in each case, to the extent the same was relevant to the initial

 



--------------------------------------------------------------------------------



 



JP MORGAN CHASE BANK, N.A.,     as Administrative Agent     April 15, 2011    
Page 10   (MASLON LOGO) [c64181c6418102.gif]

perfection of the applicable security interest; Section 9-508 with respect to
new debtors becoming bound as a debtor by a security agreement entered into by
another person or entity; Section 9-339 with respect to subordination
agreements; Section 9-515 with respect to continuation statements;
Sections 9-320, 9-321, 9-330, 9-331 and 9-332 with respect to subsequent
purchasers or transferees of the collateral; and Sections 9-335 and 9-336 with
respect to goods which are, or may become, accessions or commingled goods. In
addition, actions taken by a secured party (e.g., releasing or assigning the
security interest, delivering possession of the collateral to a debtor or
another person or voluntarily subordinating a security interest) may affect any
security interest subject to the Applicable UCC.
          (x) The validity and enforceability of the Mortgage is subject to the
applicable statutes of limitation.
          (xi) The provisions of the Mortgage or any other Transaction Documents
specifying that the documents may only be amended or waived in writing may not
be enforceable to the extent that an oral agreement or implied agreement by
trade practice or course of conduct has been created modifying any provision of
the such Documents.
          (xii) The possible rights of third parties to the extent that the
consent of any third party is necessary for the valid creation of a lien or
security interest in favor of you or any other party, and such consent has not
been obtained.
          (xiii) What actions you are required to or may take or fail to take
which, if taken or not taken, would affect or impair the enforceability of the
documents referred to herein or your rights or remedies thereunder.
          (xiv) Except as otherwise expressly provided in paragraph (xv) below,
no opinion is expressed as to the laws of any other jurisdiction or to the
effect that such laws might have on the subject matter of the opinions
hereinafter set forth under conflict of law principles or otherwise. We note
that the Loan Documents provide that such documents and the rights and
obligations of the parties thereunder, shall (with certain enumerated
exceptions) be construed in accordance with and governed by the laws of the
State of New York. Irrespective of such choice of law or any other governing law
provision set forth in the Loan Documents, as to which we render no opinion, our
opinions herein rendered, subject to the assumptions, qualifications, exceptions
and limitations herein stated, are applicable assuming the Applicable Laws
(herein defined and excluding the choice of law rules of the Applicable
Jurisdictions) apply to transactions contemplated by the Loan Documents
(including the creation, binding nature, enforceability and interpretation of
the Mortgage) or matters described therein.
          (xv) As used herein, the term “Applicable Law” means the following:
(i) the laws of the State of Minnesota and the United States of America in each
case that the Opinion Attorneys involved with this matter, based on their
experience, recognizes as applicable to the Loan Parties in

 



--------------------------------------------------------------------------------



 



JP MORGAN CHASE BANK, N.A.,     as Administrative Agent     April 15, 2011    
Page 11   (MASLON LOGO) [c64181c6418102.gif]

the transactions of the type contemplated by the Loan Documents, but in any case
and without limiting the foregoing, excluding the Excluded Laws (as hereinafter
defined); (ii) with respect to any Uniform Commercial Code related matter
described to Opinions 7 and 8 above, and to the extent set forth therein,
Articles 8 and 9 of the Applicable UCC’s, (iii) to the extent set forth in
opinion paragraph 1 above with respect to the Loan Parties (excluding
Laserscope) and in Opinion 3 above with respect to the due authorization and
execution of the Loan Documents by the such Loan Parties, the Delaware Business
Corporation Act (based solely upon our review of a standard compilation
thereof), and (iv) to the extent set forth therein, the federal laws described
in Opinions 10 and 11. Although we are not admitted to practice in any
jurisdiction other than the State of Minnesota and have not obtained opinions of
counsel admitted in the States of Delaware and Arizona with respect to the
perfection or the continued perfection of the security interests created by the
Security Agreement in the Collateral covered thereby, we have examined the
applicable provisions of Articles 8 and 9 of the Delaware UCC and the Arizona
UCC as currently in effect in such jurisdiction, in each case, as those
provisions appear in standard compilations thereof, and our opinions expressed
in Opinion 7 above, to the extent such opinions involve conclusions as to any
Financing Statement being in appropriate form for filing and as to perfection of
such security interests under the laws of such jurisdictions, are based solely
upon such review. We express no opinion with respect to any of the following
(collectively, the “Excluded Laws”): (i) anti-fraud laws or other federal and
state securities laws except as otherwise set forth in opinions 10 and 11;
(ii) except as expressly set forth in opinion paragraph 10 above, Federal
Reserve Board regulations; (iii) pension and employee benefit laws, e.g., ERISA;
(iv) federal and state antitrust and unfair competition laws; (v) the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the
Exon-Florio Act; (vi) the statutes, ordinances, administrative decisions and
rules and regulations of counties, towns, municipalities and other political
subdivisions (whether created or enabled through legislative action at the
federal, state or regional level); (vii) federal and state environmental laws;
(viii) federal and state land use and subdivision laws; (ix) federal and state
tax laws; (x) federal and state laws relating to communications (including,
without limitation, the Communications Act of 1934, as amended, and the
Telecommunications Act of 1996, as amended); (xi) federal patent, copyright and
trademark, state trademark and other federal and state intellectual property
laws; (xii) federal and state racketeering laws, e.g., RICO; (xiii) federal and
state health care laws and federal and state safety laws, e.g., OSHA, FDA, etc.;
(xiv) federal and state laws concerning aviation, vessels, railway or other
transportation equipment or matters; (xv) federal and state laws concerning
public utilities; (xvi) federal and state labor laws; (xvii) federal and state
laws and policies concerning (A) national and local emergencies, (B) possible
judicial deference to acts of sovereign states including judicial acts, and
(C) criminal and civil forfeiture laws; (xviii) federal and state banking and
insurance laws; (xix) export, import and customs laws; (xx) the Anti-Terrorism
Order, as amended, and all federal, state and local laws, statutes, ordinances,
orders, governmental rules, regulations, licensing requirements and policies
relating to the Anti-Terrorism Order (including without limitation the Executive
Order of September 23, 2001 Blocking Property and Prohibiting Transactions with
Persons Who Commit and Threaten to Commit or Support Terrorism); (xxi) the USA
Patriot Improvement and Reauthorization Act of 2005, its successor

 



--------------------------------------------------------------------------------



 



JP MORGAN CHASE BANK, N.A.,     as Administrative Agent     April 15, 2011    
Page 12   (MASLON LOGO) [c64181c6418102.gif]

statutes and similar statutes in effect from time to time, and the policies
promulgated thereunder and any foreign assets control regulations of the United
States Treasury Department or any enabling legislation or order relating
thereto; and (xxii) other federal and state statutes of general application to
the extent they provide for criminal prosecution (e.g., mail fraud and wire
fraud statutes); and in the case of each of the foregoing, all rules and
regulations promulgated thereunder or administrative or judicial decisions with
respect thereto.
          (xvi) Without limiting the foregoing, our firm is not providing
opinions with respect to any matters covered in the opinion letters to the Agent
of the law firms of Carter Ledyard & Milburn LLP and Farella Braun + Martel LLP.
The foregoing opinions are further subject to the qualification that we express
no opinion with respect to the following:
          (A) (i) the title of any Loan Party to, the legal or other condition
of, any of its assets, real or personal, including without limitation the
Collateral or the Mortgaged Property, (ii) the adequacy, completeness or
correctness of the property descriptions set forth in the Loan Documents;
(iii) the attachment, priority or perfection (except with respect to perfection
to the limited extent set forth in Opinion Paragraphs 7, and 8 above) of any
Lien purported to be created or perfected by any of the Loan Documents; or the
proper recordation or filing of any of the Loan Documents; and further express
no opinion as to whether a security interest or lien has been created in any
personal property that might be included in a general catch-all category in a
description of collateral in any security agreement such as “assets,” “personal
property” or “goods,” unless such property is also described by item or type as
provided in the Applicable UCC; or (iii) the compliance of any of the Mortgaged
Property or the use thereof with any zoning, health, safety, building,
subdivision, environmental, land use or other laws, codes, ordinances or
regulations which may be applicable to it
          (B) Possible future claims for contribution, actions, proceedings or
potential judgments against the Mortgagor or the Mortgaged Property under any
state or federal superfund legislation including, but not limited to, Minn.
Stat. § 114C, et seq., or the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. § 9601, et seq.
          (C) The enforceability of provisions of the Mortgage which give you or
any other party any right of possession of the Mortgaged Property contemplated
by the Mortgage, any right to enter the Mortgaged Property, or any right to use,
operate, manage or execute leases, and collection of the rents with respect to
the Mortgaged Property (including, without limitation, the right to cure
defaults, or to complete construction of any improvements) prior to foreclosure
of any mortgage and the expiration of the applicable period of redemption,
except as permitted by applicable law.

 



--------------------------------------------------------------------------------



 



JP MORGAN CHASE BANK, N.A.,     as Administrative Agent     April 15, 2011    
Page 13   (MASLON LOGO) [c64181c6418102.gif]

          (D) Matters of usury (except to the limited extent provided in Opinion
9 hereof) and without limiting the foregoing, the enforceability of the rights
and remedies created by the Loan Documents is subject to limitations on the
right of a lender to exercise remedies or impose charges or penalties for
prepayments or late payments or other defaults by a Borrower if it is determined
that (i) the defaults are not material, such penalties bear no reasonable
relationship to the damage suffered by the lender as a result of such
prepayment, delinquencies or defaults, or would constitute a penalty or it
cannot be demonstrated that the enforcement of such restrictions or burdens are
reasonably necessary for the protection of the lender, (ii) the lender’s
enforcement of the covenants or provisions under these circumstances would
violate the lender’s implied covenant of good faith and fair dealing, We inform
you that interest following foreclosure of the Mortgage may be limited by the
provisions of Minn. Stat. § 581.10 which provides that the interest to be paid
by mortgagor, or those claiming under the mortgagor, from the time of the
foreclosure sale until the date of redemption, shall be at the rate stated in
the certificate of sale, and, if no rate is provided in the certificate, then at
the rate of six percent (6%).
          (E) The validity or enforceability of any provisions of the Loan
Documents which provide that the Loan Documents may only be amended or waived in
writing, to the extent that any oral agreement or any implied agreement by trade
practice or course of conduct has been created which modifies any provision of
the Loan Documents.
          (F) Any provision in the Loan Documents providing for exclusive
jurisdiction of particular courts or purporting to waive, alter or limit or
restrict access to legal or equitable remedies (including proper jurisdiction,
venue, the right to trial by jury, service of process or objections to the
laying of venue or forum on the basis of forum non conveniens).
          (G) Any action you may take or fail to take which may result in
“lender liability,” as that term is commonly used in the industry, and thereby
affect or impair (a) the validity or enforceability of any or all of the Loan
Documents, or (b) the rights and remedies of the parties thereunder.
          (H) Any tax effect or tax implication of the transactions contemplated
by the Transaction Documents or any documents related thereto.
          (I) The validity or enforceability of any indemnification provision
contained in the Loan Documents to the extent such provisions are determined to
be against public policy.
          (J) As to matters of fact, the truth, accuracy, or completeness of any
of the representations, warranties, or other statements of any party or any of
its directors, officers, partners, members or employees contained in any of the
Transaction Documents or any exhibit or schedule attached thereto or any related
documents or certificate.

 



--------------------------------------------------------------------------------



 



JP MORGAN CHASE BANK, N.A.,     as Administrative Agent     April 15, 2011    
Page 14   (MASLON LOGO) [c64181c6418102.gif]

          (K) The validity or enforceability of (a) any power of attorney
granted in any of the Transaction Documents, or (b) any document or instrument
deemed executed or delivered by any of the Borrower Parties pursuant to such
power of attorney.
          (L) The calculation and/or effect of the payment or lack of payment of
applicable mortgage registration tax registration tax pursuant to Minn. Stat.
§287.01, et seq. with respect to the priority or enforceability of the Mortgage
as a security instrument for any of the indebtedness intended to be secured
thereby, including without limitation, with respect to any future or
undetermined indebtedness that is not in existence as of the date of closing.
This Opinion is given as of the date hereof, and the opinions contained herein
are intended to apply only to those facts and circumstances that exist as of the
date hereof and, notwithstanding anything to the contrary contained herein, we
render no opinion as to what other facts or circumstances might subsequently
arise or what other actions or omissions might hereafter be taken by the Agent,
any other Credit Parties, the Loan Parties or any third party that, if so
arising or so taken, would affect any of the opinions rendered hereby. We
undertake no duty or obligation to advise you as to the occurrence of any such
facts or circumstances or to otherwise update or reaffirm this opinion. This
Opinion is based on existing facts, statutes, rules and regulations, and
judicial rulings and is subject to changes thereto, and we assume no obligation
or responsibility to update or supplement these opinions to reflect any facts or
circumstances that may hereafter come to our attention or any changes in laws
that may hereafter occur, or to inform the addressee of any change in
circumstances occurring after the date hereof that would alter the opinions
rendered herein.
     These opinions are addressed solely to you for your use and benefit and may
be relied upon by each “Lender” under the Credit Agreement, each in connection
with the transactions contemplated by the Loan Documents, but may not be relied
upon by any other person or entity without our prior written consent in each
instance. At your request, we hereby consent to reliance hereon by any future
assignee of you and/or any Lender of its interest under the Notes or the other
Loan Documents pursuant to an assignment that is made and consented to in
accordance with the express provisions of the Credit Agreement, on the condition
and understanding that any such reliance shall be subject to the preceding terms
and conditions of this opinion letter.
Very truly yours,
MASLON EDELMAN BORMAN & BRAND, LLP

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
OPINION OF NEW YORK COUNSEL FOR THE LOAN PARTIES
[Attached]

 



--------------------------------------------------------------------------------



 



(CARTER LEDYARD & MILBURN LLP LOGO) [c64181c6418103.gif]
Counselors at Law

              2 Wall Street         New York, NY 10005-2072     570 Lexington
Avenue   •   701 8th Street. N.W., Suite 410 New York, NY 10022-6856   Tel (212)
732-3200   Washington, DC 20001-3893 (212) 371-2720   Fax (212) 732-3232  
(202) 898-1515

April 15, 2011
JPMorgan Chase Bank, N.A.
as Administrative Agent
10 South Dearborn Street
Chicago, Illinois 60603
Each of the Lenders from time to time parties to the
Credit Agreement referred to below
Ladies and Gentlemen:
     We have acted as special New York counsel to American Medical Systems, Inc.
, a Delaware corporation (the “Borrower”) and American Medical Systems Holdings,
Inc., a Delaware corporation (“Holdings,”) in connection with the Credit
Agreement, dated as of April 15,2011 (the “Credit Agreement”), by and among, on
the one hand, the Borrower and Holdings and, on the other hand, the Lenders from
time to time party thereto, JPMorgan Chase Bank N.A., as Administrative Agent
(“Administrative Agent”), PNC Bank, National Association, as Syndication Agent
and U.S. Bank National Association, as Documentation Agent. At the request of
the Borrower, this opinion is given to you pursuant to Section 4.01(b) of the
Credit Agreement. Unless defined herein, capitalized terms have the meanings
given them in the Credit Agreement.
     In rendering the opinions set forth herein, we have examined each of the
following:

  (a)   the Credit Agreement;     (b)   the Notes dated April 15, 2011 made by
the Borrower payable to (the “Notes”);     (c)   Mortgage, Security Agreement
Financing Statement, Fixture Filing and Assignment of Rents and Leases dated
April 15, 2011;     (d)   the Pledge and Security Agreement dated as of
April 15, 2011 (the “Pledge and Security Agreement”) among Holdings, the
Borrower and the Subsidiaries identified therein and the Administrative Agent;
and     (e)   the Guaranty dated as of April 15,2011 by and among the
Subsidiaries of the Borrower identified therein in favor of the Administrative
Agent.

     Items (a) through (e) above are hereinafter referred to as the “Transaction
Documents.”

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
as Administrative Agent; and
Each of the Lenders from time to time parties to the
Credit Agreement referred to below
     As to various questions of fact material to this opinion, we have relied,
with your consent, upon the representations and warranties made in the
Transaction Documents and the other documents executed and delivered in
connection therewith and upon certificates and other documents of officers or
representatives of the Obligors (as defined below) and of government
authorities, and have made such other inquiries and investigations as we have
deemed necessary or appropriate.
     For purposes of this opinion, we have assumed, without any independent
investigation or verification of any kind, the following: (i) the genuineness of
all signatures of, and the incumbency, authority and legal right and power under
all applicable laws, statutes, rules and regulations of, the officers and other
persons signing the Transaction Documents and the other documents executed and
delivered in connection therewith on behalf of the parties thereto; (ii) the
authenticity and completeness of all documents submitted to us as originals;
(iii) the conformity to authentic original documents and completeness of all
documents submitted to us as certified, conformed or photostatic copies; and
(iv) that the certificates of government authorities dated earlier than the date
of this opinion remain accurate from such earlier date through and including the
date of this opinion.
     We have also assumed, with your permission, that (i) the funds to be loaned
or advanced as contemplated by the Credit Agreement have been or will be, as
applicable, delivered to and received by the Borrower; (ii) the documents
reviewed by us in connection with this opinion are in final form and not subject
to further material changes; (iii) the Borrower, Holdings and the Initial
Guarantors (collectively, the “Obligors”) have been duly organized and are
validly existing and in good standing under the laws of the State of Delaware
with respect to all Obligors other than Laserscope and under the laws of the
State of California with respect to Laserscope, and have the requisite corporate
power and authority to own and use their properties and to carry on their
businesses as presently conducted, and to execute, deliver and perform the
Transaction Documents; (iv) the execution, delivery and performance by the
Obligors of the Transaction Documents have been duly authorized by all requisite
corporate action on the part of the Obligors, and each of the Transaction
Documents to which an Obligor is a party has been duly executed and delivered by
such Obligor; (v) the Loans are not secured by a one or two family
owner-occupied residence, as such term is used in Section 5-527 of the New York
General Obligations Law (the “NY GOL”); and (vi) the Obligors own the Collateral
described in the Pledge and Security Agreement, have good and sufficient title
to the assets comprising the Collateral in which they are granting a security
interest and have “rights” in such assets within the meaning of Section 9-203 of
the Uniform Commercial Code as in effect in the State of New York (the “NY
UCC”).
     To the extent that the obligations of the Obligors may be dependent on such
matters, we have also assumed for purposes of this opinion that: (i) the
Administrative Agent and the Lenders are duly organized, validly existing and in
good standing under the laws of their respective jurisdiction of organization;
(ii) the Administrative Agent and the Lenders have full power and authority to
execute, deliver and perform their obligations under each of the Transaction
Documents to which they are party and each of the other documents executed by
the Administrative Agent and the Lenders in connection therewith; (iii) each
such document executed by the Administrative Agent and the

-2-



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
as Administrative Agent; and
Each of the Lenders from time to time parties to the
Credit Agreement referred to below
Lenders has been duly authorized, executed and delivered by the Administrative
Agent and the Lenders and constitutes the legal, valid and binding obligation of
the Administrative Agent and the Lenders, enforceable against them in accordance
with its terms; (iv) the Administrative Agent and the Lenders will act in good
faith and will seek to enforce their rights and remedies under the Transaction
Documents in a manner that is commercially reasonable and in accordance with
applicable laws; (v) certain stipulated amounts to be paid pursuant to the
Transaction Documents (whether as increased interest, late charges or otherwise)
are not a penalty and are compensatory in nature and of a character to indemnify
the injured party for actual expenses and losses; and (vi) all parties to the
Transaction Documents have acted and will continue to act in good faith and will
act in accordance with, and will refrain from taking any action that is
forbidden by, the terms and conditions of the Transaction Documents.
     Based upon the foregoing and subject to the qualifications stated herein,
we are of the opinion that:
     1. Each Transaction Document constitutes a valid and binding obligation of
the Obligors that are parties thereto, enforceable against each of them in
accordance with its terms; however, the enforceability of the Transaction
Documents may be: (a) subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally; and (b) subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity) and the doctrines of unconscionability and penalty.
     2. The execution and delivery of the Transaction Documents will not result
in a violation of any statute, rule or regulation of any Governmental Authority
of the State of New York.
     3. Assuming the proceeds of the Loans are used solely for the purposes set
forth in the Credit Agreement, the Transactions do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority of the State of New York other than any consents,
approvals, filings or possession, including but not limited to the filing of UCC
financing statements, required to perfect or grant a security interest in
Collateral.
     4. The Applicable Rate applicable to the obligations under the Credit
Agreement and the Notes does not violate any law, rule or regulation prescribing
a maximum rate of interest under New York law, as the principal amount of the
Loans, including amounts that Lenders have agreed to make or advance to Borrower
in one or more installments pursuant to the Credit Agreement, exceeds
$2,500,000.
     5. The Pledge and Security Agreement creates in favor of the Administrative
Agent, for the benefit of the Secured Parties, valid security interests under
the NY UCC, including the choice of law provisions thereof, in the rights of
each Obligor that is a party thereto in such of the Collateral described in the
Pledge and Security Agreement in which security interests can be created under
Article 9 of the New York UCC (collectively, the “Article 9 Collateral”). Under
the New York UCC, the internal laws of the State of Delaware and as to
Laserscope the internal laws of the State of

-3-



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
as Administrative Agent; and
Each of the Lenders from time to time parties to the
Credit Agreement referred to below
California govern the perfection by filing of a financing statement with respect
to the security interests granted to Agent, for the benefit of the Lenders, in
all right, title and interest of the Obligors in the Article 9 Collateral by the
filing of a financing statement.
     The opinions set forth above are subject to the following additional
limitations, qualifications and exceptions:
     (a) We express no opinion as to the enforceability of provisions granting
any party sole discretion or making any determination conclusive, waiving the
requirement to assert a mandatory counterclaim, set off without notice or set
off against a party’s property of an obligation due to another or as to any
power of attorney or analog under Quebec law created in the Credit Agreement on
the parties rights and obligations under Quebec, Dutch or German law described
on Article VIII of the Credit Agreement or waiving the benefit of statute of
limitations
     (b) we express no opinion as to the effect of (a) any New York State or
other securities laws, rules or regulations, (b) any New York State or other
environmental laws, rules or regulations or statutory or other requirements
relating to the disposition of hazardous waste or environmental protection,
(c) any New York State or other antitrust, unfair competition or trade practice
law, rules or regulations, (d) any New York State or other zoning, permitting or
land use laws, rules or regulations, or (e) any New York State or other patent,
trademark or copyright laws, rules or regulations;
     (c) our opinion contained in paragraph 2 above with respect to violations
of the laws of the State of New York is based upon our review of those New York
statutes, rules, resolutions and judicial decisions that in our experience are
normally applicable to or normally relevant in connection with financing
transactions of the type provided for in the Transaction Documents;
     (d) our opinion contained in paragraph 3 above with respect to consent or
approval of, or registration or filing with, or any other action by, any
Governmental Authority of the State of New York is based upon our review of
those New York statutes, rules, resolutions and judicial decisions that in our
experience are normally applicable to or normally in connection with financing
transactions of the type provided for in the Transaction Documents;
     (e) we express no opinion as to the enforceability of any choice of law
provision of any of the Transaction Documents in any court or forum other than a
court of the State of New York or the United States District Court for the
Southern District of New York; and we express no opinion as to the
enforceability of any choice of forum provision of any of the Loan Documents, or
the choice of forum that would be made by, any court or forum other than a court
of the State of New York; which will be subject to the Court’s discretion as to
venue;
     (f) we express no opinion with respect to the perfection or priority of any
lien or security interest granted or created by any of the Loan Documents or to
the enforceability of the provisions of the Pledge and Security Agreement
authorizing the exercise of self help and the entry of the Grantors’ premises
without notice (§ 5.2.1(iv); the appointment of a receiver without notice of
hearing (§

-4-



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
as Administrative Agent; and
Each of the Lenders from time to time parties to the
Credit Agreement referred to below
5.2.4); waiver of notice of sale (§ 8.1); whether the standards in § 8.2 will
not be manifestly unreasonable as applied.; any right to specific performance of
any term of the Pledge and Security agreement (§ 8.6); and we express no opinion
with respect to the creation or attachment of any security interest in any
Collateral except to the extent that a security interest therein can be created
under Article 9 of the NY UCC and in any event except as expressly set forth
herein.
     (g) we express no opinion as to the payment of any New York State or other
federal, state or local income, gains, transfer or recording tax (including
mortgage recording tax) or filing fees which may be due in connection with the
transactions contemplated by the Loan Documents, or of the effect that
non-payment of the same would have on (i) the Lender’s ability to foreclose on
the Collateral, (ii) the enforceability, perfection or priority of any lien
(including but not limited to any security interest referenced in the Pledge and
Security Agreement) granted or assigned under or pursuant to any Loan Document
or Financing Statement, (iii) the characterization of the transactions
contemplated under the Loan Documents for such purposes or (iv) any other rights
of the Lenders;
     (h) we express no opinion as to the legal or regulatory status of the
Lenders or the compliance or non-compliance by the Lenders with any state,
federal or other laws or regulations applicable to the Lender, or the effect of
any of the foregoing on the opinions expressed in paragraph 3 above;
     (i) we express no opinion as to the legality, validity or enforceability of
the Transaction Documents or any of them, or the rights, remedies or obligations
of any of the parties pursuant thereto, except to the extent governed by the
internal laws of the State of New York;
     (j) we express no opinion as to title matters, including but not limited to
the state of title of or to, or the rights or interests of the Obligors or any
of them in, any real or personal property that may be the subject of any of the
Transaction Documents or any document related thereto, or the recording or
filing of any Transaction Document or other document;
     (k) we express no opinion as to the creation, attachment, validity, binding
effect, enforceability, perfection, priority or other effect of perfection or
non-perfection of any security interest in (1) the proceeds of any collateral
other than in accordance with, and subject to the limitations set forth in,
Section 9-315 of the NY UCC, (2) commingled goods arising from any collateral
other than in accordance with, and subject to the limitations set forth in,
Section 9-336 of the NY UCC, (3) consumer goods, (4) commercial tort claims, (5)
commodity accounts or commodity contracts, (6) as extracted collateral, (7) farm
products, (8) goods that are or are to become fixtures, (9) health care
insurance receivables, (10) manufactured homes, (11) standing timber or timber
to be cut, (12) cooperative apartment interests or (13) any item of collateral
which is subject to restriction on or prohibition against transfer (except to
the extent limited by Sections 9-401,9-406,9-407 or 9-409 of the NY UCC),
contained in an agreement, instrument, document or applicable law governing,
evidencing or otherwise relating to such item;
     (l) we note that Chapter 644 of the Laws of New York, 2008, amended
Article 5, Title 15 of the NY GOL, Sections 5-1501 et seq. (the “Power of
Attorney Law”), effective September 1,

-5-



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
as Administrative Agent; and
Each of the Lenders from time to time parties to the
Credit Agreement referred to below
2009, among other things, specifies the requirements for the effectiveness of
powers of attorney executed by individuals in the State of New York; we express
no opinion as to the effect of the Power of Attorney Law on any of the opinions
expressed herein, including but not limited to the enforceability of any power
of attorney granted in any of the Loan Documents, or as to the Power of Attorney
Law’s applicability to, or effect on, the Loan Documents or the transactions
contemplated thereby; and
     (m) in addition to the matters referred to in items (a) through (I) above,
we express no opinion as to the possible effect of other applicable statutory or
case law which may affect the enforcement of the rights and remedies or waivers
provided for in the Loan Documents, which, however, do not in our opinion make
such rights and remedies and waivers inadequate for the practical realization of
the principal benefits provided by the Transaction Documents, subject to the
other qualifications, limitations, and exceptions set forth in this letter.
     We do not express any opinion herein concerning the laws of any
jurisdiction other than the laws of the State of New York. We further express no
opinion as to which particular provisions of the Transaction Documents would be
governed by the laws of another state or other states, and to the extent that
any provision is so governed by the laws of such other state or states, no
opinion is expressed herein.
     We note that Section 5-1401 of the NY GOL provides that parties to
contracts relating to obligations of not less than $250,000 may choose New York
law whether or not the contract bears a reasonable relation to New York State
and (b) Section 5-1402 of the NY GOL allows parties to choose a New York forum
under certain circumstances and subject to certain requirements. It is not clear
that these provisions of the NY GOL would withstand an attack based on the
United States Constitution where there were no New York contacts. We have
assumed for purposes of this opinion, therefore, that the contacts with New York
in the subject transaction are sufficient to withstand such a Constitutional
attack, and express no opinion on this matter.
     We disclaim any responsibility to update this opinion for any reason. We
note that under the NY UCC, events occurring subsequent to the date hereof or
the passage of time may affect any security interest subject to the NY UCC.
     This opinion is solely for the benefit of the addressees hereof, their
respective successors and permitted assigns, and may not be relied upon by any
other person, except that it may be relied upon by any Maslon Edelman Borman &
Brand, LLP or Farella Braun & Martell LLP in rendering its opinion on the
Transaction Documents and other Persons which may subsequently become Lenders or
the Administrative Agent under the Credit Agreement.

                  Very truly yours,                  

JG:mc

-6-



--------------------------------------------------------------------------------



 



EXHIBIT B-3
OPINION OF CALIFORNIA COUNSEL FOR THE LOAN PARTIES
[Attached]

 



--------------------------------------------------------------------------------



 



(FARELLA BRAUN + MARTEL LLP LOGO) [c64181c6418104.gif]
Attorneys At Law
Russ Building / 235 Montgomery Street
San Francisco / CA 94104
T 415.954.4400 / F 415.954.4480
www.fbm.com
April 15, 2011
JPMorgan Chase Bank, N.A.
as Administrative Agent
10 South Dearborn
Chicago, Illinois 60603
Each of the Lenders from time to time parties to the
Credit Agreement referred to below

      Re: Credit Agreement, dated as of April 15, 2011 (the “Credit Agreement”),
by and among, on the one hand, American Medical Systems, Inc. , a Delaware
corporation (the “Borrower”) and American Medical Systems Holdings, Inc., a
Delaware corporation (“Holdings”) and, on the other hand, JPMorgan Chase Bank
N.A., as Administrative Agent (“Administrative Agent”), PNC Bank, National
Association, as Syndication Agent and U.S. Bank National Association, as
Documentation Agent.

Ladies and Gentlemen:
     We have acted as California counsel to Borrower and Borrower’s subsidiary,
Laserscope, a California corporation (the “Company”) in connection with the
transactions described in the Credit Agreement. This opinion is being delivered
to you at the request of Borrower pursuant to Section 4.01(b) of the Credit
Agreement. For convenience, capitalized terms used but not defined in this
letter have the meanings given in the Credit Agreement.
     1. Documents Reviewed. For purposes of this opinion, we have examined
originals or copies certified or otherwise authenticated to our satisfaction of
the following documents, all of which, unless otherwise indicated, are dated as
of the date of this letter (the “Documents”):
          (a) the Credit Agreement;
          (b) the Pledge and Security Agreement naming the Company as a Grantor
and the Administrative Agent as Secured Party (the “Security Agreement”);

 



--------------------------------------------------------------------------------



 



(F LOGO) [c64181c6418105.gif]
JPMorgan Chase Bank, N.A.
as Administrative Agent and
each of the Lenders from time to time parties to the
Credit Agreement
April 15, 2011
Page 2
          (c) Form of UCC-1 Financing Statement naming the Company as Debtor,
and the Lender as Secured Party (the “Financing Statement”);
          (d) The Guaranty naming the Company as a Guarantor (“Guarantor”), in
favor of the Administrative Agent for the benefit of the Secured Parties (the
“Guaranty”);
          (e) the Formation Documents with respect to the Company listed on
Exhibit A (the “Formation Documents”);
          (f) the Authority Documents with respect to the Company listed on
Exhibit B (the “Authority Documents”); and
          (g) the certificate of certain officers of the Company in the form of
Exhibit C (the “Officers’ Certificate”).
     The Documents listed under items (b) and (d) above are sometimes
collectively referred to in this letter as the “Transaction Documents.”
     2. Assumptions. In our examination, we have assumed the genuineness of the
signatures on the Documents and the completeness thereof, other than the
signatures of the Company, the authenticity of all documents submitted to us as
originals, the conformity with authentic original documents of all documents
submitted to us as copies, and the accuracy, completeness and authenticity of
all certificates of public officers.
     In rendering this opinion, we have further assumed, with respect to all the
Documents (except, to the extent expressly set forth in Paragraph 3, as to the
Company), (a) the accuracy of the statements and representations of fact set
forth in the Documents; (b) the existence, good standing, and capacity of each
of the parties or signatories to the Documents; (c) that each of the parties or
signatories thereto, has the right, power, and authority to act in the capacity
with which it is to act and to perform its Obligations and exercise its
authority under and with respect to the Transaction Documents; (d) that the
execution and delivery of the Documents by the parties and signatories thereto
have been duly authorized; (e) that the parties or signatories thereto have in
fact executed and delivered the Documents to which they are parties or
signatories; (f) that each of the Transaction Documents constitutes a legal,
valid and binding obligation of all of those persons party thereto, enforceable
in accordance with its terms as of the closing of the referenced transaction;
and (g) that the Lenders are in

 



--------------------------------------------------------------------------------



 



(F LOGO) [c64181c6418105.gif]
JPMorgan Chase Bank, N.A.
as Administrative Agent and
each of the Lenders from time to time parties to the
Credit Agreement
April 15, 2011
Page 3
full compliance with all regulatory, licensing and similar requirements
applicable to it. With respect to the matters set forth in items (b)-(f) in the
immediately preceding sentence, we note that you are receiving opinions dated
today of Maslon Edelman Borman & Brand, LLP and of Carter Ledyard & Milburn LLP.
     With respect to matters of fact relevant to the opinions expressed in this
letter, we have relied on solely on our examination of the factual
representations set forth in the Documents and on our inquiries of the officers
of the Company, the replies to which are set forth in the Officers’ Certificate,
and we have made no independent investigation of the factual matters set forth
in such Documents or Officers’ Certificate.
     Our opinions set forth in Paragraphs 3(a), (b), (c) and (d) are based
solely upon the factual certifications In the Officers’ Certificate and our
review of the Formation Documents and Authority Documents attached thereto and
the Certificate of Good Standing referred to in Exhibit B to this letter.
     With respect to our opinion set forth in Paragraph 3(b) that the Company
has the “corporate power” to take certain action, we interpret that phrase to
mean that the action would not be ultra vires with respect to the Company.
     In this letter, “Applicable Law” means those Federal and California state
statutes and regulations that in our experience are typically applicable to
agreements such as the Transaction Documents or to transactions similar to those
contemplated by the Transaction Documents.
     3. Opinions. Subject to the assumptions and qualifications set forth in
other portions of this letter and having reviewed such questions of law as we
have deemed necessary for the purpose of rendering the opinions set forth
herein, it is our opinion that:
          (a) Existence and Good Standing. The Company is validly existing and
in good standing as a corporation under the California General Corporation Law.
          (b) Corporate Power. The Company has the corporate power to execute
and deliver the Transaction Documents to which it is a party, and to perform its
obligations thereunder.
          (c) Authorization. The execution and delivery of the Transaction
Documents to which it is a party by the Company, and the performance by the

 



--------------------------------------------------------------------------------



 



(F LOGO) [c64181c6418105.gif]
JPMorgan Chase Bank, N.A.
as Administrative Agent and
each of the Lenders from time to time parties to the
Credit Agreement
April 15, 2011
Page 4
Company of its obligations thereunder, has been duly authorized by all necessary
corporate action on the part of the Company.
          (d) Execution and Delivery. The Company has duly executed and
delivered the Transaction Documents to which it is a party.
          (e) No Violation. The execution and delivery of the Transaction
Documents to which it is a party by the Company, and the performance by the
Company of its obligations thereunder to be performed as of the Effective Date
and the granting of the security interests contemplated by the Transaction
Documents, (i) do not violate the Articles of Incorporation or Bylaws of the
Company, and (ii) do not constitute a breach of Applicable Law, which breach
would result in the imposition of a material penalty on the Company or creation
or imposition of a material Lien (other than the Liens created by the
Transaction Documents) on any of the properties of the Company.
          (f) Financing Statement. The Financing Statement is in appropriate
form for filing with the California Secretary of State (the “California Filing
Office”). Upon the filing of the Financing Statement in the California Filing
Office, the security interest of the Administrative Agent in the rights of the
Company in the Company’s personal property adequately described in the Financing
Statement, to the extent that such security interest was validly created under
the Security Agreement, will be perfected to the extent that a security interest
in such collateral can be perfected by the filing of a financial statement in
the California Filing Office under the Uniform Commercial Code as adopted in the
State of California. We further advise you as follows: (i) continuation
statements complying with Applicable Law must be filed with the appropriate
jurisdiction within the times provided under Applicable Law; and (ii) other
action may be necessary to continue perfection of a security interest in any of
the Company’s personal property (A) if Borrower changes its name, or if there is
a change in the jurisdiction of the Company’s “location,” or (8) constituting
“proceeds” under Applicable Law.
          (g) No Filings or Actions Required. The execution and delivery of the
Transaction Documents to which it is a party by the Company, and the performance
by the Company of its obligations thereunder to be performed as of the Effective
Date, require no action by or in respect of or filing with any governmental or
regulatory body agency or official which has not been made or obtained (other
than such filings and recordations as may be necessary or convenient under the
Uniform Commercial Code as in effect in any relevant jurisdiction).

 



--------------------------------------------------------------------------------



 



(F LOGO) [c64181c6418105.gif]
JPMorgan Chase Bank, N.A.
as Administrative Agent and
each of the Lenders from time to time parties to the
Credit Agreement
April 15, 2011
Page 5
     4. Qualifications. The foregoing opinions are subject to the following
limitations and exceptions:
          (a) We are authorized and licensed to practice law only in the State
of California and in rendering the foregoing opinions we have conducted, to the
extent we deem necessary, reasonable inquiry and examination of applicable laws
of the State of California and the United States in existence on the date
hereof. We express no opinion as to the laws of any other time or jurisdiction,
the applicability of the laws of any particular jurisdiction, or the
enforceability of any choice of law provision in the Transaction Documents. We
do not assume any continuing obligation or responsibility to advise you of any
changes in law, or any change of circumstances of which we may become aware,
which may affect the conclusions reached in this opinion.
          (b) We express no opinion with respect to compliance with or the
effect of, local or municipal law, antitrust, environmental, land use,
securities, tax, pension, employee benefit, margin, insolvency, fraudulent
transfer or investment company laws or regulations, nor compliance by the
Company’s board of directors with their fiduciary duties.
          (c) We have not inspected or reviewed the books and records of the
Company except as specified in this letter, nor have we made a physical
inspection of any of the Company’s assets or any investigation of the state of
title to any such assets.
     We expressly decline any continuing obligation to advise you after the date
of this opinion of any changes in the foregoing or any changes of circumstances
of which we may become aware that may affect the conclusions reached herein.
This opinion is delivered at the request of the Company, solely for your benefit
in connection with the Credit Agreement, and may not be relied upon by any other
person or for any other purpose without our prior written consent.
Notwithstanding the foregoing, if the Loans are syndicated or sold, the
participants in, or purchasers of, the Loans (the “Other Interest Holders”) may
rely on this Opinion as though the same were addressed to each of them, subject
to the condition that by acceptance of this letter each Other Interest Holder
recognizes and acknowledges that; (i) no attorney-client relationship has
existed between our firm and such person in connection with the Loan or by
virtue of this Opinion, (ii) our firm undertook no duties or responsibilities
and conducted no activities other than those undertaken or conducted for
purposes of the rendering of this Opinion to Lender, (iii) this Opinion may not
be appropriate or sufficient for such Other Interest Holder’s purposes and
(iv) regardless of the date on which such Other Interest

 



--------------------------------------------------------------------------------



 



(F LOGO) [c64181c6418105.gif]
JPMorgan Chase Bank, N.A.
as Administrative Agent and
each of the Lenders from time to time parties to the
Credit Agreement
April 15, 2011
Page 6
     Holder becomes an Other Interest Holder, this opinion is made only as of
the date hereof.

            Very truly yours,
      FARELLA BRAUN + MARTEL LLP                  

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF INCREASING LENDER SUPPLEMENT
          INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of April 15, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among American
Medical Systems, Inc. (the “Borrower”), American Medical Systems Holdings, Inc.,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).
W I T N E S S E T H
          WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the
Borrower has the right, subject to the terms and conditions thereof, to
effectuate from time to time an increase in the Aggregate Commitment and/or one
or more tranches of Incremental Term Loans under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment and/or
to participate in such a tranche;
          WHEREAS, the Borrower has given notice to the Administrative Agent of
its intention to [increase the Aggregate Commitment] [and] [enter into a tranche
of Incremental Term Loans] pursuant to such Section 2.20; and
          WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the
undersigned Increasing Lender now desires to [increase the amount of its
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
          1. The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to $[__________
] with respect thereto].
          2. The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
          3. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
          4. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          5. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.

            [INSERT NAME OF INCREASING LENDER]
      By:           Name:           Title:        

Accepted and agreed to as of the date first written above:

          AMERICAN MEDICAL SYSTEMS, INC.
    By:         Name:         Title:        

Acknowledged as of the date first written above:

          JPMORGAN CHASE BANK, N.A.
as Administrative Agent
    By:         Name:         Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT D
FORM OF AUGMENTING LENDER SUPPLEMENT
          AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this
“Supplement”), to the Credit Agreement, dated as of April 15, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among American Medical Systems, Inc. (the “Borrower”), American
Medical Systems Holdings, Inc., the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H
          WHEREAS, the Credit Agreement provides in Section 2.20 thereof that
any bank, financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
          WHEREAS, the undersigned Augmenting Lender was not an original party
to the Credit Agreement but now desires to become a party thereto;
           NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
          1. The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Commitment with respect to
Revolving Loans of $[__________]] [and] [a commitment with respect to
Incremental Term Loans of $[__________]].
          2. The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
          3. The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:
               [___________]
          4. The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 



--------------------------------------------------------------------------------



 



          5. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
          6. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          7. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.

            [INSERT NAME OF AUGMENTING LENDER]
      By:           Name:           Title:        

Accepted and agreed to as of the date first written above:

          AMERICAN MEDICAL SYSTEMS, INC.
    By:         Name:         Title:        

Acknowledged as of the date first written above:

          JPMORGAN CHASE BANK, N.A. as
Administrative Agent
    By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



EXHIBIT E
LIST OF CLOSING DOCUMENTS
AMERICAN MEDICAL SYSTEMS, INC.
CREDIT FACILITIES
April 15, 2011
LIST OF CLOSING DOCUMENTS1
A. LOAN DOCUMENTS

1.   Credit Agreement (the “Credit Agreement”) by and among American Medical
Systems, Inc., a Delaware corporation (the “Borrower”), American Medical Systems
Holdings, Inc. (“Holdings”), the institutions from time to time parties thereto
as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for itself and the other Lenders (the “Administrative
Agent”), evidencing a revolving credit facility to the Borrower from the Lenders
in an initial aggregate principal amount of $250,000,000.

SCHEDULES

         
Schedule 2.01
  —   Commitments
Schedule 3.01
  —   Subsidiaries
Schedule 6.01
  —   Existing Indebtedness
Schedule 6.02
  —   Existing Liens

EXHIBITS

         
Exhibit A
  —   Form of Assignment and Assumption
Exhibit B-1
  —   Form of Opinion of Loan Parties’ Minnesota Counsel
Exhibit B-2
  —   Form of Opinion of Loan Parties’ New York Counsel
Exhibit B-3
  —   Form of Opinion of Loan Parties’ California Counsel
Exhibit C
  —   Form of Increasing Lender Supplement
Exhibit D
  —   Form of Augmenting Lender Supplement
Exhibit E
  —   List of Closing Documents
Exhibit F-1
  —   Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not Partnerships)
Exhibit F-2
  —   Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships)
Exhibit F-3
  —   Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)
Exhibit F-4
  —   Form of U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships)

 

1   Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 



--------------------------------------------------------------------------------



 



2.   Notes executed by the Borrower in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.
  3.   Guaranty executed by the initial Subsidiary Guarantors (collectively with
the Borrower and Holdings, the “Loan Parties”) in favor of the Administrative
Agent.   4.   Pledge and Security Agreement executed by the Loan Parties,
together with pledged instruments and allonges, stock certificates, stock powers
executed in blank, pledge instructions and acknowledgments, as appropriate.

         
Exhibit A
  —   Legal and Prior Names; Principal Place of Business and Chief Executive
Office; FEIN; State Organization Number and Jurisdiction of Incorporation;
Properties Leased by the Grantors; Properties Owned by the Grantors; Public
Warehouses or Other Locations
Exhibit B
  —   Aircraft/Engines, Ships, Railcars and Other Vehicles Governed by Federal
Statute
Exhibit C
  —   Legal Description, County and Street Address of Property on which Fixtures
are located
Exhibit D
  —   List of Instruments, Pledged Securities and other Investment Property
Exhibit E
  —   UCC Financing Statement Filing Locations
Exhibit F
  —   Commercial Tort Claims
Exhibit G
  —   Grantors
Exhibit H
  —   Deposit Accounts; Securities Accounts

5.   Mortgages executed by the applicable Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties with respect to
those certain parcels of Material Real Property (the “Owned Properties”),
together with evidence of their recordation, including any fixture filings.   6.
  Mortgage Instruments.   7.   Certificates of Insurance listing the
Administrative Agent as (x) lender loss payee for the property, casualty
insurance policies of the initial Loan Parties, together with long-form lender
loss payable endorsements, as appropriate, and (y) additional insured with
respect to the liability insurance of the Loan Parties, together with additional
insured endorsements.

B. UCC DOCUMENTS

8.   UCC, tax lien and name variation search reports naming each Loan Party from
the appropriate offices in relevant jurisdictions.   9.   UCC financing
statements naming each Loan Party as debtor and the Administrative Agent as
secured party as filed with the appropriate offices in applicable jurisdictions.

C. CORPORATE DOCUMENTS

10.   Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date

 



--------------------------------------------------------------------------------



 



  of the certification thereof by such governmental entity, (ii) the By-Laws or
other applicable organizational document, as attached thereto, of such Loan
Party as in effect on the date of such certification, (iii) resolutions of the
Board of Directors or other governing body of such Loan Party authorizing the
execution, delivery and performance of each Loan Document to which it is a
party, and (iv) the names and true signatures of the incumbent officers of each
Loan Party authorized to sign the Loan Documents to which it is a party, and (in
the case of the Borrower) authorized to request a Borrowing or the issuance of a
Letter of Credit under the Credit Agreement.   11.   Good Standing Certificate
(or analogous documentation if applicable) for each Loan Party from the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, to the extent generally available in such jurisdiction.

D. OPINIONS

12.   Opinion of Maslon Edelman Borman & Brand, LLP, Minnesota counsel for the
Loan Parties.   13.   Opinion of Carter Ledyard & Milburn LLP, New York counsel
for the Loan Parties.   14.   Opinion of Farella Braun & Martell LLP, California
counsel for the Loan Parties.

E. CLOSING CERTIFICATES AND MISCELLANEOUS

15.   A Certificate signed by the President, a Vice President or a Financial
Officer of Holdings certifying the following: (i) all of the representations and
warranties of Holdings and the Borrower set forth in the Credit Agreement are
true and correct and (ii) no Default or Event of Default has occurred and is
then continuing.   16.   A Certificate of a Financial Officer of Holdings in
form and substance satisfactory to the Administrative Agent supporting the
conclusions that, after giving effect to the Transactions, Holdings and its
Subsidiaries, taken as a whole, are Solvent and will be Solvent subsequent to
incurring the indebtedness in connection with the Transactions.   17.   Payoff
documentation providing evidence satisfactory to the Administrative Agent that
the Credit and Guaranty Agreement, dated as of July 20, 2006, by and among
Holdings, the Borrower and certain other subsidiaries, the lenders party thereto
and CIT Healthcare LLC as administrative agent has been terminated and cancelled
(along with all of the agreements, documents and instruments delivered in
connection therewith) and all Indebtedness owing thereunder has been repaid and
any and all liens thereunder have been terminated.

 



--------------------------------------------------------------------------------



 



EXHIBIT F-1
FORM OF U.S. TAX CERTIFICATE
     (For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement dated as of April 15, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among American Medical Systems, Inc. (the “Borrower”), American
Medical Systems Holdings, Inc., the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
     The undersigned has furnished the Administrative Agent and the Borrower
with a certificate of its non-U.S. person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]

              By:         Name:         Title:        

Date: __________, 20[__]

 



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF U.S. TAX CERTIFICATE
      (For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement dated as of April 15, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among American Medical Systems, Inc. (the “Borrower”), American
Medical Systems Holdings, Inc., the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
     The undersigned has furnished the Administrative Agent and the Borrower
with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]

              By:         Name:         Title:        

Date: ________ __, 20[__]

 



--------------------------------------------------------------------------------



 



EXHIBIT F-3

FORM OF U.S. TAX CERTIFICATE
     (For Non-U.S. Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes)
     Reference is hereby made to the Credit Agreement dated as of April 15, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among American Medical Systems, Inc. (the “Borrower”), American
Medical Systems Holdings, Inc., the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
     The undersigned has furnished its participating Lender with a certificate
of its non- U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]

              By:         Name:         Title:        

Date: ________ __, 20[__]

 



--------------------------------------------------------------------------------



 



EXHIBIT F-4
FORM OF U.S. TAX CERTIFICATE
     (For Non-U.S. Participants That Are Partnerships For U.S. Federal Income
Tax Purposes)
     Reference is hereby made to the Credit Agreement dated as of April 15, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among American Medical Systems, Inc. (the “Borrower”), American
Medical Systems Holdings, Inc., the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
     The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]

              By:         Name:         Title:        

Date: ________ __, 20[__]

 